EXHIBIT 10.2
 
EXECUTION COPY








SERIES 2002-1 SUPPLEMENT
 
Dated as of August 29, 2002
 
Amended and Restated as of November 14, 2005
 
to
 
MASTER INDENTURE AND SERVICING AGREEMENT
 
Dated as of August 29, 2002
 

--------------------------------------------------------------------------------


 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC
 
LOAN-BACKED
 
VARIABLE FUNDING NOTES,
 
SERIES 2002-1
 

 

--------------------------------------------------------------------------------

 
among
 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
 
as Issuer
 
CENDANT TIMESHARE RESORT GROUP--CONSUMER FINANCE, INC.,
 
as Master Servicer
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Trustee
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Collateral Agent


 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Page
ARTICLE I
DESIGNATION of the Series 2002-1 Notes
Section 1.01.
 
Designation
 
3
ARTICLE II
Definitions
Section 2.01.
 
Definitions
 
4
Section 2.02.
 
Other Definitional Provisions
 
19
ARTICLE III
Servicing Compensation
Section 3.01.
 
Servicing Compensation
 
19
ARTICLE IV
THE SERIES 2002-1 NOTES
Section 4.01.
 
Forms Generally
 
19
Section 4.02.
 
Authorized Amount; Conditions to Initial Issuance
 
20
Section 4.03.
 
Principal, Interest and NPA Costs
 
21
Section 4.04.
 
Nonrecourse to the Issuer
 
21
Section 4.05.
 
Dating of the Notes
 
21
Section 4.06.
 
Payments on the Series 2002-1 Notes; Payment of NPA Costs
 
22
Section 4.07.
 
Increases in Notes Principal Amount
 
22
Section 4.08.
 
Reduction of the Facility Limit
 
23
Section 4.09.
 
Increase of the Facility Limit
 
23
Section 4.10.
 
Repayment Obligation
 
24
Section 4.11.
 
Transfer Restrictions
 
24
Section 4.12.
 
Tax Treatment
 
27
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF REPRESENTATIONS AND
WARRANTIES
Section 5.01.
 
Representations and Warranties of the Issuer
 
27
Section 5.02.
 
Assignment of Representations and Warranties
 
28
Section 5.03.
 
Addition of New Sellers
 
28

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
ARTICLE VI
PAYMENTS, SECURITY AND ALLOCATIONS
Section 6.01.
 
Priority of Payments
 
30
Section 6.02.
 
Determination of Monthly Principal
 
31
Section 6.03.
 
Information Provided to Trustee
 
31
Section 6.04.
 
Payments
 
31
Section 6.05.
 
Collection Account
 
31
Section 6.06.
 
Reserve Account
 
33
Section 6.07.
 
Hedge Agreement
 
35
Section 6.08.
 
Replacement of Hedge Provider
 
35
ARTICLE VII
ADDITION, RELEASE AND SUBSTITUTION OF LOANS
Section 7.01.
 
Addition of Series 2002-1 Collateral
 
36
Section 7.02.
 
Release of Defective Loans
 
38
Section 7.03.
 
Release of Defaulted Loans
 
39
Section 7.04.
 
Release Upon Optional Prepayments
 
39
Section 7.05.
 
Release Upon Optional Substitution
 
40
Section 7.06.
 
Release Upon Payment in Full
 
41
ARTICLE VIII
REPORTS TO TRUSTEE AND NOTEHOLDERS
Section 8.01.
 
Monthly Report to Trustee
 
41
Section 8.02.
 
Monthly Servicing Report
 
41
Section 8.03.
 
Delivery of Reports to Deal Agent
 
42
Section 8.04.
 
Tax Reporting
 
42
ARTICLE IX
AMORTIZATION EVENTS
Section 9.01.
 
Amortization Events
 
42
ARTICLE X
Events of Default
Section 10.01.
 
Events of Default
 
44
Section 10.02.
 
Acceleration of Maturity; Rescission and Annulment
 
45

 
 
ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
Section 10.03.
 
Authority to Institute Proceedings and Direct Remedies
 
45
Section 10.04.
 
Distributions of Amounts Collected
 
45
Section 10.05.
 
Sale of Defaulted Loans After an Event of Default
 
46
ARTICLE XI
PROVISIONS RELATING TO THE master SERVICER
Section 11.01.
 
Master Servicer Advances
 
47
Section 11.02.
 
Additional Events of Servicer Defaults
 
47
Section 11.03.
 
Additional Conditions to Master Servicer Transfer
 
48
Section 11.04.
 
Fair Market Value of Defaulted Loans
 
48
ARTICLE XII
Miscellaneous Provisions
Section 12.01.
 
Ratification of Agreement
 
49
Section 12.02.
 
Counterparts
 
49
Section 12.03.
 
Governing Law
 
49
Section 12.04.
 
Notices to Deal Agent
 
49
Section 12.05.
 
Nonpetition Covenant
 
49
Section 12.06.
 
Satisfaction of Rating Agency Condition
 
49
Section 12.07.
 
Amendment to Documents
 
50
Section 12.08.  
 
Rating Agency Review
 
50



 
iii

--------------------------------------------------------------------------------


 
EXHIBITS
 
EXHIBIT A    
 
Form of Supplemental Grant
A-1
EXHIBIT B
 
Form of Series 2002-1 Notes and Certificate of Authentication
B-1
EXHIBIT C        
List of Initial Principal Amounts
C-1
EXHIBIT D
 
Form of Monthly Report
 
D-1
EXHIBIT E
[Reserved]
EXHIBIT F
 
Forms of Documents to be used by New Sellers:
   
Form F-1 -- Form of Purchase Agreement    
 
F-1
   
Form F-2 -- Form of Series 2002-1 Purchase Supplement
 
F-2
EXHIBIT G
 
Form of Noteholder’s Letter
 
G-1

 

 

--------------------------------------------------------------------------------


 
SERIES 2002-1 SUPPLEMENT, dated as of August 29, 2002, and amended and restated
as of November 14, 2005, among CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING,
LLC, a limited liability company formed under the laws of the State of Delaware
and formerly known as Sierra Receivables Funding Company, LLC, as Issuer,
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC., a Delaware corporation
formerly known as Fairfield Acceptance Corporation-Nevada, as Master Servicer,
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely as Trustee under the Agreement, and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as Collateral Agent.
 
Section 2.10 of the Agreement provides that the Issuer may, pursuant to one or
more Supplements, issue one or more Series of Notes and set forth the terms of
such Series.
 
Pursuant to this Supplement, the Issuer creates the Series 2002-1 Notes and
specifies the terms thereof.
 
All things necessary to make this Supplement a valid agreement of the Issuer,
the Master Servicer, the Trustee and the Collateral Agent in accordance with its
terms have been done.
 
GRANTING CLAUSES
 
The Issuer hereby Grants to the Collateral Agent, for the benefit of the Trustee
for the benefit of the Series 2002-1 Noteholders, all of the Issuer’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
the following:
 
(a)  all Series 2002-1 Pledged Loans, together with all other Series 2002-1
Pledged Assets;
 
(b)  the Collection Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Collection Account
including any sub-accounts within the Collection Account;
 
(c)  all money, investment property, instruments and other property credited to,
carried in or deposited in a Lockbox Account or any other bank or similar
account into which Series 2002-1 Collections are deposited, to the extent such
money, investment property, instruments and other property constitutes Series
2002-1 Collections;
 
(d)  the Reserve Account and all moneys, investment property, instruments and
other property credited to, carried in or deposited in the Reserve Account
including any sub-accounts within the Reserve Account;
 
(e)  the Hedge Agreement and all rights and interests therein and thereto;
 
(f)  all rights, remedies, powers, privileges and claims of the Issuer under or
with respect to the Series 2002-1 Pool Purchase Supplement and each Series
2002-1 Purchase Supplement including, without limitation all rights to enforce
payment obligations of the Issuer, the Depositor and each Seller and all rights
to collect all monies due and to become due to the
 
1

--------------------------------------------------------------------------------


 
Issuer from the Depositor or any Seller under or in connection with the Series
2002-1 Pool Purchase Supplement or any Series 2002-1 Purchase Supplement
(including without limitation all interest and finance charges for late payments
accrued thereon and proceeds of any liquidation or sale of Series 2002-1 Pledged
Loans or resale of Timeshare Properties or Vacation Credits and all other
Collections on the Series 2002-1 Pledged Loans) and all other rights of the
Issuer to enforce the Series 2002-1 Pool Purchase Supplement and each Series
2002-1 Purchase Supplement;
 
(g)  to the extent related to the Series 2002-1 Pledged Loans or the Series
2002-1 Pledged Assets, all rights, remedies, powers, privileges and claims of
the Issuer under or with respect to the Pool Purchase Agreement and the each of
the Purchase Agreements including, without limitation all rights to enforce
payment obligations of the Issuer, the Depositor and each Seller and all rights
to collect all monies due and to become due to the Issuer from the Depositor or
any Seller under or in connection with the Series 2002-1 Pledged Loans
(including without limitation all interest and finance charges for late payments
accrued thereon and proceeds of any liquidation or sale of Series 2002-1 Pledged
Loans or resale of Timeshare Properties or Vacation Credits and all other
Collections on the Series 2002-1 Pledged Loans) and all other rights of the
Issuer to enforce the Pool Purchase Agreement and each Purchase Agreement;
 
(h)  all certificates and instruments if any, from time to time representing or
evidencing any of the foregoing property described in clauses (a) through (g)
above;
 
(i)  all present and future claims, demands, causes of and choses in action in
respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;
 
(j)  all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas and other minerals, consisting of,
arising from, or relating to, any of the foregoing;
 
(k)  all proceeds of the foregoing property described in clauses (a) through (j)
above, any security therefor, and all interest, dividends, cash, instruments,
financial assets and other investment property and other property from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for or on account of the sale, condemnation or other disposition of, any or all
of the then existing Series 2002-1 Collateral, and including all payments under
Insurance Policies (whether or not a Seller or an Originator, the Depositor, the
Issuer, the Collateral Agent or the Trustee is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the Series 2002-1 Collateral;
 
(l)  the Trendwest Supplemental Agreement and all rights and interests therein
and thereto; and
 
(m)  all proceeds of the foregoing.
 
2

--------------------------------------------------------------------------------


 
The property described in the preceding sentence is collectively referred to as
the “Series 2002-1 Collateral.” The Grant of the Series 2002-1 Collateral to the
Collateral Agent is for the benefit of the Trustee to secure the Series 2002-1
Notes equally and ratably without prejudice, priority or distinction among any
Series 2002-1 Notes by reason of difference in time of issuance or otherwise,
except as otherwise expressly provided in the Agreement or in this Supplement
and to secure (i) the payment of all amounts due on the Series 2002-1 Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under the Series 2002-1 Documents or the Series 2002-1
Notes and (iii) compliance by the Issuer with the provisions of the Series
2002-1 Documents. This Supplement is a security agreement within the meaning of
the UCC.
 
The Collateral Agent and the Trustee acknowledge the Grant of the Series 2002-1
Collateral, and the Collateral Agent accepts the Series 2002-1 Collateral in
trust hereunder in accordance with the provisions hereof and agrees to perform
the duties herein to the end that the interests of the Series 2002-1 Noteholders
may be adequately and effectively protected.
 
The Trustee and the Collateral Agent are directed to enter into the Collateral
Agency Agreement pursuant to which the Collateral Agent will act as agent for
the benefit of the Trustee for the purpose of maintaining a security interest in
the Series 2002-1 Collateral. The Trustee and Series 2002-1 Noteholders shall be
bound by the terms of the Collateral Agency Agreement upon the Trustee’s
execution thereof on their behalf. The Series 2002-1 Collateral shall not secure
the payment by or performance by the Issuer of any obligations related to any
other Series.
 
ARTICLE I
DESIGNATION OF THE SERIES 2002-1 NOTES
Section 1.01.  Designation.
 
(a)   There is hereby created and designated a Series of Notes to be issued
pursuant to the Agreement and this Supplement to be known as “CENDANT TIMESHARE
CONDUIT RECEIVABLES FUNDING, LLC, Loan-Backed Variable Funding Notes, Series
2002-1,” the “Series 2002-1 Notes” or the “Notes.”
 
(b)   The terms of the Series 2002-1 Notes shall be as set forth in this
Supplement.
 
(c)   In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Agreement,
the terms and provisions of this Supplement shall be controlling.
 
3

--------------------------------------------------------------------------------


 
ARTICLE II
DEFINITIONS
 
Section 2.01.  Definitions.
 
Terms used herein, but not defined herein, shall have the meaning assigned to
such terms in the Agreement or if not defined in the Agreement, the meaning
assigned to such terms in the applicable Purchase Agreement or the applicable
Series 2002-1 Purchase Supplement. Each capitalized term defined herein shall
relate only to the Series 2002-1 Notes and no other Series issued by the Issuer.
Whenever used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and the masculine as well as
the feminine and neuter genders of such terms.
 
“Accrual Period” means, with respect to the Series 2002-1 Notes for any Payment
Date, the period beginning on and including the immediately preceding Payment
Date and ending on and excluding the current Payment Date, except that the first
Accrual Period will begin on and include the Closing Date and end on and exclude
the September 2002 Payment Date.
 
“Acquired Portfolio Loan” means a loan (which shall be a loan, installment
contract or other contractual obligation incurred to finance the acquisition of
an interest in a vacation property or rights to use vacation properties or
otherwise substantially similar to Loans) which a Seller has acquired either by
purchase of a portfolio or by acquisition of an entity which owns the portfolio
and new loans originated with respect to such entity, program or portfolio
during the Transition Period; provided that, except for purposes of calculating
the Transaction Period Excess Amount, the term Acquired Portfolio Loan shall not
include loans acquired from Kona.
 
“Addition Cut-Off Date” means, with respect to Additional 2002-1 Pledged Loans,
the cut-off date stated in the related Supplemental Grant.
 
“Addition Date” means, with respect to Additional 2002-1 Pledged Loans, the date
designated in the related Supplemental Grant as the Addition Date.
 
“Additional 2002-1 Pledged Loans” means Loans (including Qualified Substitute
Loans) pledged under this Supplement and a Supplemental Grant subsequent to the
Closing Date.
 
“Advance Rate” means:
 
(a) for the November 2005 Payment Date or any other date occurring in November,
2005, 81.71%; and
 
(b) for any date occurring on or after December 1, 2005, the percentage
determined on the basis of weighted average seasoning of the Series 2002-1
Pledged Loans as of the end of the immediately preceding Due Period; for
purposes of
 
4

--------------------------------------------------------------------------------


 
determining the weighted average seasoning and the Advance Rate the following
shall apply:
 
Seasoning
CTRG-CF Loans
Trendwest Loans
 
0-6 Months
 
80.00%
 
77.00%
7-9 Months
81.50%
78.50%
10-12 Months
82.75%
80.50%
13-15 Months
83.75%
81.75%
16-18 Months
85.50%
83.25%
     

(c) for purposes of determining the seasoning of a Loan, the number of months
assigned to a Loan shall be the number of calendar months that have elapsed
between the date of origination of the Loan to and including the last day of the
Due Period immediately preceding the date of determination.
 
“Agreement” means the Master Indenture and Servicing Agreement dated as of
August 29, 2002 and amended and restated as of November 14, 2005, among the
Issuer, the Master Servicer, the Trustee and the Collateral Agent and as
amended, supplemented and restated from time to time.
 
“Alternate Investor” has the meaning assigned to that term in the Note Purchase
Agreement.
 
“Amortization Event” has the meaning specified in Section 9.01.
 
“Available Funds” for any Payment Date means (i) all payments (including
prepayments) of principal, interest and fees collected from or on behalf of the
Obligors during the related Due Period on the Series 2002-1 Pledged Loans; (ii)
all Master Servicer Advances made on or prior to the Payment Date with respect
to payments due from the Obligors on the Series 2002-1 Loans during the related
Due Period; (iii) the Release Price paid to the Trustee for the release of any
Series 2002-1 Pledged Loan and the related Series 2002-1 Pledged Assets;
(iv) all Net Liquidation Proceeds from the disposition of a Series 2002-1
Defaulted Loan; (v) any Net Hedge Receipts; and (vi) any amount withdrawn from
the Reserve Account under subsection 6.06(b) of this Supplement and deposited
into the Collection Account to be included as Available Funds on or in respect
of such Payment Date.
 
“Bank Base Rate” has the meaning assigned to that term in the Note Purchase
Agreement.
 
“Borrowing Base” means, at any time, the product of
 
(i) the remainder of (A) the Series 2002-1 Adjusted Loan Balance at such time
minus (B) the Excess Concentration Amount at such time multiplied by
 
(ii) the Advance Rate.
 
5

--------------------------------------------------------------------------------


 
“Borrowing Base Shortfall” means, at any time, the amount, if any, by which the
Notes Principal Amount exceeds the Borrowing Base then if effect.
 
“Business Day,” for purposes of this Supplement, shall mean any day other than
(i) a Saturday or Sunday, (ii) a day on which banking institutions in New York,
New York, Las Vegas, Nevada, Chicago, Illinois, Charlotte, North Carolina, or
the city in which the Corporate Trust Office of the Trustee is located, are
authorized or obligated by law or executive order to be closed or (iii) a day on
which banks in London are closed.
 
“California Excess Amount” means, if on the last Business Day of any Due Period,
Trendwest has not met the target for qualification of WorldMark Resorts with the
California Department of Real Estate as set forth in subsection 7.01(d), then
from such date until the target for qualification is satisfied, an amount by
which (i) the sum of the Loan Balances for all Series 2002-1 Pledged Loans which
are Trendwest California Loans exceeds (ii) five percent (5%) of the Series
2002-1 Adjusted Loan Balance.
 
“Change of Control” means that any of the Issuer, the Depositor, or any Seller
of Series 2002-1 Pledged Loans ceases to be wholly owned, directly or
indirectly, by Cendant.
 
“Class” has the meaning assigned to that term in the Note Purchase Agreement.
 
“Class Agent” has the meaning assigned to that term in the Note Purchase
Agreement.
 
“Class Facility Limit” with respect to each Class, has the meaning assigned to
that term in the Note Purchase Agreement, as such limit is adjusted from time to
time as provided in the Note Purchase Agreement.
 
“Closing Date” means August 30, 2002.
 
“Collection Account” means the account established pursuant to Section 6.05 of
this Supplement.
 
“Collateral Agent” means Wachovia Bank, National Association, a national banking
association, as Collateral Agent, its successors and assigns and any entity
which is substituted as Collateral Agent under the terms of the Collateral
Agency Agreement.
 
“Conduit” has the meaning assigned to that term in the Note Purchase Agreement.
 
“Contract Rate” means, with respect to any Series 2002-1 Pledged Loan, the
annual rate at which interest accrues on such Loan, as modified from time to
time only in accordance with the terms of PAC or Credit Card Account (if
applicable).
 
“CTRG-CF” means Cendant Timeshare Resort Group-Consumer Finance, Inc., a
Delaware corporation formerly known as Fairfield Acceptance Corporation-Nevada.
 
“CTRG-CF Loans” means Series 2002-1 Pledged Loans sold to the Depositor by
CTRG-CF.
 
6

--------------------------------------------------------------------------------


 
“Cut-Off Date” means (a) with respect to the Initial Series 2002-1 Pledged
Loans, the Initial Cut-Off Date, (b) with respect to any Additional Series
2002-1 Pledged Loan including any Qualified Substitute Loan such date as is set
forth in the Supplemental Grant.
 
“Deal Agent” means Bank of America, N.A. in its capacity as “Deal Agent” under
the Note Purchase Agreement or any successor to or assignee thereof (to the
extent such assignment is permitted under the Note Purchase Agreement).
 
“Defaulted Loan” means any Series 2002-1 Pledged Loan (a) with any portion of a
Scheduled Payment delinquent more than 90 days, (b) with respect to which the
Master Servicer shall have determined in good faith that the Obligor will not
resume making Scheduled Payments, (c) for which the related Obligor shall have
become the subject of a proceeding under a Debtor Relief Law or (d) for which
cancellation or foreclosure actions have been commenced.
 
“Default Percentage” means for any Due Period a fraction (i) the numerator of
which is the aggregate outstanding Loan Balance of all Series 2002-1 Pledged
Loans which became Defaulted Loans during such Due Period and (ii) the
denominator of which is the Series 2002-1 Aggregate Loan Balance as of the last
day of such Due Period.
 
“Defective Loan” means (i) any Series 2002-1 Pledged Loan which is a Defective
Loan as such term is defined in the Purchase Agreement under which such Series
2002-1 Pledged Loan was sold to the Depositor and (ii) any Series 2002-1 Pledged
Loan which is a Missing Documentation Loan.
 
“Delayed Completion Green Loans” means Series 2002-1 Pledged Loans which are
Green Loans and which have been Series 2002-1 Pledged Loans for 15 months or
more and the Green Timeshare Property is still subject to completion.
 
“Delayed Completion Green Loans Excess Amount” means, at any time, the sum of
the Loan Balances for all Series 2002-1 Pledged Loans which are Delayed
Completion Green Loans.
 
“Delinquency Ratio” means for any Due Period, a fraction the numerator of which
is the aggregate outstanding Loan Balance of all 2002-1 Pledged Loans which are
Delinquent Loans at the end of such Due Period and the denominator of which is
the Series 2002-1 Aggregate Loan Balance as of the last day of such Due Period.
 
“Delinquent Loan” means a Series 2002-1 Pledged Loan with any Scheduled Payment
or portion of a Scheduled Payment delinquent more than 30 days other than a Loan
that is a Defaulted Loan.
 
“Determination Date” means with respect to any Payment Date, the second Business
Day prior to such Payment Date.
 
“Documents in Transit Loan” means any Series 2002-1 Pledged Loan with respect to
which the original Loan and/or the related Loan File or any part thereof is not
in the possession of the Custodian because either (i) the Mortgage and related
documentation has been
 
7

--------------------------------------------------------------------------------


 
sent out for checking and recording or (ii) the documentation has not been
delivered by the Seller to the Custodian.
 
“Documents in Transit Excess Amount” means, at any time, the amount by which
(i) the sum of the Loan Balances for all Series 2002-1 Pledged Loans which are
Documents in Transit Loans exceeds (ii) 7% of the Series 2002-1 Adjusted Loan
Balance.
 
“Due Date” has, with respect to any Series 2002-1 Pledged Loan, the meaning
assigned to the term in the applicable Purchase Agreement.
 
“Due Period” means for any Payment Date, the immediately preceding calendar
month.
 
“Eligible Account” means either (a) a segregated account (including a securities
account) with an Eligible Institution or (b) a segregated trust account with the
corporate trust department of a depository institution organized under the laws
of the United States of America or any one of the states thereof or the District
of Columbia (or any domestic branch of a foreign bank), having corporate trust
powers and acting as trustee for funds deposited in such account, so long as any
of the securities of such depository institution shall have a credit rating from
each Rating Agency in one of its generic rating categories which signifies
investment grade.
 
“Eligible Loan” has, with respect to any Series 2002-1 Loan, the meaning
assigned to that term in the Series 2002-1 Purchase Supplement pursuant to which
such Loan was transferred to the Depositor.
 
“Estimated Fees” means an amount to be stated by the Master Servicer each month
in the Monthly Servicer Report and used to calculate the Reserve Required Amount
which Estimated Fees amount shall be the Master Servicer’s good faith estimate
of the sum of the Monthly Trustee Fee for the immediately following three
months, the Monthly Master Servicer Fee for the immediately following three
months and the fees to become due under the Fee Letters for the immediately
following three months.
 
“Event of Default” means one or more of the events described in Section 10.1 of
this Supplement.
 
“Excess Concentration Amount” means, on any day, an amount equal to the sum of
(i) the Non-US Excess Amount, (ii) the Green Loans Excess Amount, (iii) Delayed
Completion Green Loans Excess Amount, (iv) the New Seller Excess Amount, (v) the
Transition Period Excess Amount, (vi) the Large Loans Excess Amount, (vii) the
State Concentration Excess Amount, (viii) the Documents in Transit Excess
Amount, (ix) the Fixed Week Excess Amount and (x), if required under subsection
7.01(d), the California Excess Amount.
 
“Facility Limit” means $800,000,000 as such amount may be reduced from time to
time in accordance with Section 4.08 hereof and the Note Purchase Agreement or
increased in accordance with Section 4.09 hereof and the Note Purchase
Agreement.
 
“Fee Letter” has the meaning assigned to such term in the Note Purchase
Agreement.
 
8

--------------------------------------------------------------------------------


 
"Fixed Week Excess Amount" means, at any time, the amount by which (i) the
combined amount of the Loan Balances of all Acquired Portfolio Loans for which
the related Timeshare Property consists of a Fixed Week and which as of such
time is not subject to the FairShare Plus Program and has not been converted and
is not convertible into a UDI, exceeds (ii) five percent (5%) of the Series
2002- Adjusted Loan Balance.
 
“Four Month Default Percentage” means (i) for the Payment Date occurring in
December 2005, the Default Percentage for November 2005, (ii) for the Payment
Date occurring in January 2006, the sum of the Default Percentage for November
2005 and for December 2005 divided by two, (iii) for the Payment Date occurring
in February 2006, the sum of the Default Percentage for November 2005, for
December 2005 and for January 2006 divided by three and (iv) for any Payment
Date on or after the Payment Date in March 2006, the sum of the Default
Percentages for each of the four immediately preceding Due Periods divided by
four.
 
“Green Loan” means a Loan the proceeds of which are used to finance the purchase
of a Timeshare Property for which construction on the related Resort has not yet
begun or is subject to completion.
 
“Green Loans Excess Amount” means, at any time, an amount by which (i) the sum
of the Loan Balances for all Series 2002-1 Pledged Loans which are Green Loans
exceeds (ii) ten percent (10%) of the Series 2002-1 Adjusted Loan Balance of the
Series 2002-1 Pledged Loans.
 
“Gross Excess Spread” means for any Payment Date the Series 2002-1 Interest
Collections for the immediately preceding Due Period, minus the sum of (i) the
aggregate amount of Notes Interest due on such Payment Date and (ii) the Monthly
Master Servicer Fee due on such Payment Date.
 
“Gross Excess Spread Percentage” means for any Due Period the percentage
equivalent of a fraction, the numerator of which is the product of 12 times the
Gross Excess Spread for the related Payment Date and the denominator of which is
the average daily Series 2002-1 Aggregate Loan Balance.
 
“Hedge Agreement” means the cap confirmation originally dated on or about the
Closing Date between the Issuer and the counterparty as Hedge Provider and as
such Hedge Agreement may be amended, modified, adjusted or replaced.
 
“Hedge Provider” means any entity which enters into a Hedge Agreement with the
Issuer.
 
“Hospitality and Timeshare Segments” means the Hospitality Services Segment and
the Timeshare Resorts Segment within Cendant Corporation, as such segments are
constituted and reported in Cendant’s filings with the Securities and Exchange
Commission in the most recent filings prior to November 14, 2005.
 
“Initial Cut-Off Date” means the close of business on August 27, 2002.
 
9

--------------------------------------------------------------------------------


 
“Initial Notes Principal Amount” means the principal amount of the Series 2002-1
Notes issued on the Closing Date, being in the aggregate $232,506,160.43 and,
with respect to each Note, the initial principal amount of such Note at the time
of its issuance.
 
“Initial Series 2002-1 Pledged Loans” means those Loans listed on the Series
2002-1 Loan Schedule delivered to the Collateral Agent as of the Closing Date.
 
“Issuer” means Cendant Timeshare Conduit Receivables Funding, LLC, a Delaware
limited liability company and its successors and assigns.
 
“Joinder Agreement” has the meaning assigned to that term in the Note Purchase
Agreement.
 
“Kona” means Kona Hawaiian Vacation Ownership, LLC, a Hawaii limited liability
company, and its successors and assigns.
 
“Large Loans Excess Amount” means, at any time, the sum of (a) the combined
amount of the Loan Balances of all Series 2002-1 Pledged Loans which have a Loan
Balance at such time greater than $100,000 plus (b) the amount by which (i) the
combined amount of the Loan Balances of all Series 2002-1 Pledged Loans which
have a Loan Balance at such time of $75,000 or more (but not more than $100,000)
exceeds (ii) five percent (5%) of the Series 2002-1 Adjusted Loan Balance.
 
“Liquidity Agreement” has the meaning assigned to such term in the Note Purchase
Agreement.
 
“Liquidity Reduction Amortization Period” means the period beginning with the
Payment Date occurring in the first calendar month following the occurrence of a
Liquidity Reduction Date and continuing through the earlier of (i) the Payment
Date on which the Liquidity Reduction Amount has been paid in full or (ii) the
last Payment Date prior to the occurrence of an Amortization Event.
 
“Liquidity Reduction Amount” means, if a Liquidity Reduction Event has occurred
with respect to a Conduit, the principal amount of Notes held by such Class as
of the Payment Date immediately following the applicable Liquidity Reduction
Date.
 
“Liquidity Reduction Date” means the date on which a Liquidity Reduction Event
occurs.
 
“Liquidity Reduction Event” means the Liquidity Agreement of a Conduit or
Alternate Investor shall be terminated for any reason (whether at the stated
maturity or earlier) or shall otherwise cease to be in full force and effect.
 
“Liquidity Termination Date” has the meaning assigned to that term in the Note
Purchase Agreement.
 
“Majority Facility Investors” has the meaning assigned to that term in the Note
Purchase Agreement.
 
10

--------------------------------------------------------------------------------


 
“Market Servicing Rate” means the rate calculated by the Trustee following a
Servicer Default and which rate shall be calculated as follows: (1) the Trustee
shall, within 10 Business Days after the occurrence of a Servicer Default,
solicit bids from entities which are experienced in servicing loans similar to
the Pledged Loans and shall request delivery of such bids to the Trustee within
30 days of the delivery of the notice to potential Successor Servicer, and such
bids shall state a servicing fee as part of the bid and (2) upon the receipt of
three arms length bids, the Trustee shall disregard the highest bid and the
lowest bid and select the remaining middle bid, and the servicing fee rate bid
by such bidder shall be the Market Servicing Rate.
 
“Master Servicer” means Cendant Timeshare Resort Group--Consumer Finance, Inc.,
a Delaware corporation, or if a change in Master Servicer has occurred in
accordance with the terms of subsection 5.12(b) of the Agreement and Section
11.03 of this Supplement, Trendwest and, in each case, its successors and
assigns, as Master Servicer under the Agreement or if any Service Transfer
occurs under the Agreement, and thereafter means the Successor Master Servicer
appointed pursuant to Section 10.2 of the Agreement.
 
“Master Servicer Advance” means amounts, if any, advanced by the Master
Servicer, at its option, pursuant to Section 11.01 to cover any shortfall
between (i) the Scheduled Payments on the Series 2002-1 Pledged Loans for a Due
Period, and (ii) the amounts actually deposited in the Collection Account on
account of such Scheduled Payments on or prior to the Payment Date immediately
following such Due Period.
 
“Maturity Date” means December 15, 2008.
 
“Missing Documentation Loan” means any Series 2002-1 Pledged Loan with respect
to which (A) the original Loan and/or the related Loan File or any part thereof
are not in the possession of the Custodian at the time of the sale of such Loan
to the Depositor and (B) if the related Mortgage is not in the possession of the
Custodian because it has been removed from the Loan File for review and
recording in the local real property recording office, it has not been returned
to the Loan File in the time frame required by the applicable Purchase
Agreement, or if the documentation is not in the possession of the Custodian
because it has not been delivered by the Seller to the Custodian, such
documentation is not in the custody of the Custodian within 30 days after the
date of the sale of such Loan to the Issuer.
 
“Monthly Interest” for each Note means the Notes Interest due and payable on any
Payment Date.
 
“Monthly Principal” has the meaning specified in Section 6.02.
 
“Monthly Master Servicer Fee” means, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a) 1.25% for Due
Periods ending after June 30, 2003 and on or before October 31, 2005, and 1.10%
for Due Periods ending after October 31, 2005 and (b) the Series 2002-1
Aggregate Loan Balance at the beginning of such Due Period (or portion thereof)
or if a Successor Master Servicer has been appointed and accepted the
appointment or if the Trustee is acting as Master Servicer, an amount equal to
 
11

--------------------------------------------------------------------------------


 
one-twelfth of the product of (x) the lesser of 3.5% and the Market Servicing
Rate and (y) the Series 2002-1 Aggregate Loan Balance at the beginning of such
Due Period.
 
“Monthly Trustee Fee” means, in respect of any Due Period, an amount equal to
one-twelfth of 0.01% of the Notes Principal Amount as of the first day of such
Due Period.
 
“Net Hedge Payment” means with respect to any Payment Date, the aggregate
amount, if any, which the Issuer is obligated to pay as an additional premium to
the Hedge Provider on such Payment Date as a result of an increase in the
notional amount of the Hedge Agreement and/or any other change in the terms or
adjustments of the Hedge Agreement which require payment of an increased or
additional premium; the amount of any such Net Hedge Payment shall be calculated
by the Master Servicer and provided in writing to the Trustee and the Deal
Agent.
 
“Net Hedge Receipt” means with respect to any Payment Date, the aggregate
amount, if any, paid on the Payment Date to the Trustee under the terms of the
Hedge Agreement then in effect including payments for termination or sale of all
or a portion of the Hedge Agreement.
 
“Net Liquidation Proceeds” means, with respect to any Defaulted Loan which is a
Series 2002-1 Pledged Loan and which has not been released from the Lien of this
Supplement, the proceeds of the sale, liquidation or other disposition of the
Defaulted Loan and/or related Series 2002-1 Pledged Assets.
 
“New Seller” means an entity other than CTRG-CF or Trendwest which (a) is a
subsidiary of Cendant, (b) performs its own loan origination and servicing, (c)
has entered into a Purchase Agreement and Series 2002-1 Purchase Supplement as
provided in Section 5.03 and, (d) with respect to any Loan Granted under this
Supplement has complied with all conditions set forth in Section 5.03.
 
“New Seller Excess Amount” means, at any time, an amount equal to the sum of
(a) the amount by which the sum of the Loan Balances for Series 2002-1 Pledged
Loans that were sold to the Depositor by any one New Seller exceeds 10% of the
Series 2002-1 Adjusted Loan Balance plus, without duplication and (b) the amount
by which the sum of the Loan Balances for Series 2002-1 Pledged Loans that were
sold to the Depositor by all New Sellers exceeds 15% of the Series 2002-1
Adjusted Loan Balance.
 
“New Seller Loans” means Loans sold by a New Seller to the Depositor under a
Purchase Agreement.
 
“Non-US Excess Amount” means, at any time, the amount by which (i) the sum of
the Loan Balances for all Series 2002-1 Loans with Obligors with billing
addresses not located in the United States of America exceeds (ii) five percent
(5%) of the Series 2002-1 Adjusted Loan Balance.
 
“Noteholder’s Letter” shall mean a letter substantially in the form of Exhibit
G.
 
12

--------------------------------------------------------------------------------


 
“Note Purchase Agreement” means the Note Purchase Agreement dated as of August
29, 2002 and amended and restated as of November 14, 2005 which relates to the
sale of the Series 2002-1 Notes by the Issuer and which is by and among the
Issuer, the Depositor, the Master Servicer, the Performance Guarantor, the Deal
Agent, the Conduits, the Alternate Investors and the Class Agents (each such
term not defined herein has the meaning set forth in the Note Purchase
Agreement) as amended, restated, supplemented or otherwise modified.
 
“Notes” means the Series 2002-1 Notes and “Note” means any one of the Series
2002-1 Notes.
 
“Notes Increase” means a draw on the Series 2002-1 Notes resulting in an
increase in the Notes Principal Amount outstanding.
 
“Notes Increase Date” means with respect to a Notes Increase, the Business Day
on which the Notes Increase occurs pursuant to Section 4.07 of this Supplement.
 
“Notes Interest” means for any Payment Date and for each Note outstanding during
the related Accrual Period, an amount equal to the Carrying Costs of the related
Class due on such Payment Date as such amount is reported to the Trustee by the
Deal Agent or the Master Servicer; plus the Unused Fees and Program Fees due on
such Payment Date under the terms of the related Fee Letter as such amounts are
reported to the Trustee by the Deal Agent or the Master Servicer.
 
“Notes Principal Amount” means as of the close of business on any date, with
respect to any Note, the Initial Notes Principal Amount of that Note, less the
aggregate amount of principal payments made on that Note on or prior to such
date plus the sum of all increases in that Note occurring pursuant to Section
4.07 on or prior to such date; provided that any principal payments required to
be returned to the Issuer in connection with any Insolvency Proceeding shall be
reinstated to the Notes Principal Amount.
 
“Noteholder” or “Holder” means the Person in whose name a Series 2002-1 Note is
registered in the Note Register.
 
“Notice of Increase” means the notice presented by the Issuer to the Deal Agent,
Master Servicer and Trustee to request a Notes Increase.
 
“NPA Costs” means at any time, the Breakage and Other Costs as defined in the
Note Purchase Agreement.
 
“Original Principal Balance” means with respect to any Loan, the original
principal balance of such Loan.
 
“Overdue Interest” means, as of any Payment Date, the amount, if any, by which
Monthly Interest in respect of all prior Payment Dates exceeds the amount paid
to Noteholders on such prior Payment Dates, together with interest thereon for
each Accrual Period at the rate of the Bank Base Rate plus 2%.
 
13

--------------------------------------------------------------------------------


 
“Payment Date” means the 13th day of each calendar month, or, if such 13th day
is not a Business Day, the next succeeding Business Day.
 
“Performance Guaranty” means the performance guaranty dated as of August 29,
2002 made by Performance Guarantor in favor of the Trustee.
 
“Permitted Encumbrance” with respect to any Series 2002-1 Pledged Loan has the
meaning assigned to that term under the Purchase Agreement pursuant to which
such Loan is sold to the Depositor.
 
“Potential Amortization Event” means an event which, but for the lapse of time
or the giving of notice or both, would constitute an Amortization Event.
 
“Potential Event of Default” means an event which, but for the lapse of time or
the giving of notice or both, would constitute an Event of Default.
 
“Potential Servicer Default” means an event which, but for the lapse of time or
the giving of notice or both, would constitute a Servicer Default.
 
“Principal Distribution Amount” means for any Payment Date an amount equal to
the Borrowing Base Shortfall as of the last day of the preceding Due Period less
the amount by which the Borrowing Base is increased on such Payment Date.
 
“Priority of Payments” means the application of Available Funds in accordance
with Section 6.01.
 
“Program Fees” means with respect to any Class, the program fees described in
the Fee Letter for that Class.
 
“Purchase Agreement” means a Master Loan Purchase Agreement between a Seller and
the Depositor pursuant to which the Seller sells Loans to the Depositor.
 
“Purchasers” has the meaning assigned to that term in the Note Purchase
Agreement.
 
“Qualified Hedge Provider” means an entity which provides a Hedge Agreement and
which provider has a long term unsecured debt rating of at least A from each of
Moody’s and S&P and a short-term unsecured debt rating of at least A-1 from S&P
and P-1 from Moody’s.
 
“Qualified Substitute Loan” means a substitute Series 2002-1 Pledged Loan that
is an Eligible Loan on the applicable date of substitution and that on such date
of substitution has a coupon rate not less than the coupon rate of the
substituted Pledged Loan.
 
“Rating Agency” means each of Fitch, S&P or Moody’s as appropriate and their
respective successors in interest.
 
14

--------------------------------------------------------------------------------


 
“Rating Agency Condition” means with respect to any action taken or to be taken,
that each Rating Agency then maintaining a rating on the Series 2002-1 Notes
shall have notified the Issuer and the Trustee in writing that such action will
not result in a reduction, downgrade, suspension or withdrawal of the rating
then assigned by such Rating Agency to the Series 2002-1 Notes, and, if no
Rating Agency is then maintaining a rating on the Series 2002-1 Notes, shall,
with respect to Series 2002-1, mean the written consent of the Deal Agent.
 
“Record Date” means as to any Payment Date the last day of the preceding Due
Period.
 
“Release Date” means the date on which Series 2002-1 Pledged Loans are released
from the Lien of this Supplement.
 
“Release Price” means an amount equal to the outstanding Loan Balance of the
Series 2002-1 Pledged Loan as of the close of business on the Due Date
immediately preceding the Payment Date on which the release is to be made, plus
accrued and unpaid interest thereon to the date of such release.
 
“Released Series 2002-1 Pledged Loan” means any Loan which was included as a
Series 2002-1 Pledged Loan, but which has been released from the Lien of this
Supplement pursuant to the terms hereof.
 
“Reported EBITDA” shall mean, without duplication, for any period for which such
amount is being determined (i) the combined net income of the Hospitality and
Timeshare Segments (which shall for purposes of this calculation be determined
in the same manner and including the sources of income as those included therein
as of November 14, 2005 without regard to changes in reporting practices after
such date and, specifically shall include, without limitation Resort
Condominiums International, LLC and Vacation Rental Group) plus provision for
taxes based on income, depreciation expense, interest expense, amortization
expense, other non-cash items reducing net income (and increasing EBITDA) minus
(ii) any cash expenditure during such period to the extent such cash
expenditures did not reduce net income for such period and were applied against
reserves that constituted non-cash items which reduced net income during prior
periods all as determined on a combined basis for the Hospitality and Timeshare
Segments, in each case in a manner consistent with such number as reported in
Cendant’s consolidated financial statements filed by Cendant with the Securities
and Exchange Commission under Form 10-K for the most recent fiscal year
preceding such 10-K filing, and under Form 10-Q for the period from the
beginning of the most recent fiscal year through the end of the fiscal quarter
preceding such 10-Q filing.
 
“Required Cap Rate” means, for any Accrual Period the Weighted Average Series
2002-1 Loans Rate less 7.50%.
 
“Required Class Agents” has the meaning assigned to that term in the Note
Purchase Agreement.
 
“Reserve Account” means the account established pursuant to Section 6.06 of this
Supplement.
 
15

--------------------------------------------------------------------------------


 
“Reserve Account Excess” has the meaning specified in Section 6.06 of this
Supplement.
 
“Reserve Required Amount” as of the Closing Date means $8,403,837.12 and
(i) thereafter so long as no Amortization Event has occurred, means as of each
Payment Date an amount equal to the greater of (x) 2.0% of the Series 2002-1
Aggregate Loan Balance as of the end of the prior Due Period or (y) the
Estimated Fees, plus, in either case $150,000 related to any indemnification of
the Trustee pursuant to Section 11.5 of the Agreement and (ii) from and after
the first Payment Date following an Amortization Event, the Reserve Required
Amount shall be $0.
 
“Seller of Series 2002-1 Loans” means a Seller which has sold a Loan to the
Depositor and such Loan is a Series 2002-1 Pledged Loan.
 
“Series 2002-1 Account” means either of the Collection Account or the Reserve
Account and “Series 2002-1 Accounts” mean both of such accounts.
 
“Series 2002-1 Adjusted Loan Balance” means the Series 2002-1 Aggregate Loan
Balance minus the sum of (i) the Loan Balances of any Series 2002-1 Pledged
Loans which are Defaulted Loans, (ii) the Loan Balances of any Series 2002-1
Pledged Loans which are Delinquent Loans on the last day of the immediately
preceding Due Period and (iii) the Loan Balances of any Series 2002-1 Pledged
Loans which are Defective Loans.
 
“Series 2002-1 Aggregate Loan Balance” means, as of any time, the sum of the
Loan Balances for the Series 2002-1 Pledged Loans.
 
“Series 2002-1 Collateral” has the meaning specified in the Granting Clause of
this Supplement.
 
“Series 2002-1 Collections” means Collections, as defined in the Agreement, with
respect to all Series 2002-1 Pledged Loans.
 
“Series 2002-1 Documents” means the Series 2002-1 Notes, this Supplement, the
Note Purchase Agreement and the Fee Letters.
 
“Series 2002-1 Interest Collections” means Collections on the Series 2002-1
Pledged Loans which are allocable to interest on such Loans in accordance with
the terms thereof.
 
“Series 2002-1 Loan Pool” means all Loans identified in the Series 2002-1 Loan
Schedule.
 
“Series 2002-1 Loan Schedule” means a Loan Schedule, as defined in the
Agreement, containing information about the Series 2002-1 Pledged Loans, which
Loan Schedule is as delivered by the Issuer to the Collateral Agent as of the
Closing Date and as amended each month by delivery of an amendment describing
the Series 2002-1 Pledged Loans added and released.
 
16

--------------------------------------------------------------------------------


 
“Series 2002-1 Notes” has the meaning specified in Section 1.01 of this
Supplement.
 
“Series 2002-1 Pledged Assets” with respect to each Series 2002-1 Pledged Loan,
means the related “Pool Assets” as defined in the Pool Purchase Agreement.
 
“Series 2002-1 Pledged Loans” means the Initial Series 2002-1 Pledged Loans and
any Additional 2002-1 Pledged Loans, but excluding any Released Series 2002-1
Pledged Loans.
 
“Series 2002-1 Pool Purchase Supplement” means the Series 2002-1 Supplement to
the Pool Purchase Agreement which supplement is dated as of August 29, 2002 and
is by and between the Depositor and the Issuer and provides for the transfer of
the Series 2002-1 Pledged Loans from the Depositor to the Issuer.
 
“Series 2002-1 Purchase Supplements” means each supplement to a Purchase
Agreement pursuant to which Series 2002-1 Pledged Loans are transferred from the
respective Seller to the Depositor.
 
“Settlement Statement” means the information furnished by the Master Servicer to
the Trustee for distribution to the Noteholders pursuant to Section 8.01 of this
Supplement.
 
“State” means any one of the 50 states of the United States plus the District of
Columbia.
 
“State Concentration Excess Amount” means at any time the sum of (i) with
respect to each State other than California, the Loan Balances of all Series
2002-1 Pledged Loans of Obligors with mailing addresses located in such State
which exceed twenty percent (20%) of the Series 2002-1 Adjusted Loan Balance
plus (ii) with respect to California, the Loan Balances of all Series 2002-1
Pledged Loans of Obligors with mailing addresses located in California which
exceed thirty percent (30%) of the Series 2002-1 Adjusted Loan Balance.
 
“Substitution Adjustment Amount” has the meaning specified in the Series 2002-1
Pool Purchase Supplement.
 
“Supplement” means this Series 2002-1 Supplement as amended from time to time.
 
“Supplemental Grant” means, with respect to any Additional 2002-1 Pledged Loans
Granted as provided in Section 3.5 of the Agreement, a Supplemental Grant
substantially in the form of Exhibit A hereto which shall be accompanied by an
amendment which amends the Series 2002-1 Loan Schedule listing such Loans and
which shall be deemed to be incorporated into and made a part of this
Supplement.
 
“Three Month Rolling Average Delinquency Ratio” means (i) for the Payment Date
occurring in December 2005, the Delinquency Ratio for November 2005, (ii) for
the Payment Date occurring in January 2006, the sum of the Delinquency Ratio for
November 2005 and for December 2005 divided by two and (iii) for any Payment
Date on or after the Payment
 
17

--------------------------------------------------------------------------------


 
Date in February 2006, the sum of the Delinquency Ratio for each of the three
immediately preceding Due Periods divided by three.
 
“Transition Period” means the period from the date a Seller acquires an
organization, facility or program from an unrelated entity to the date on which
the Seller has fully converted the servicing of Loans related to such
organization, facility or program to the Master Servicer’s Credit Standards and
Collection Policies.
 
“Transition Period Excess Amount” means, at any time, the amount by which the
sum of the Loan Balances for all Series 2002-1 Loans which are Acquired
Portfolio Loans (including, for such purposes, Loans acquired from Kona) and for
which the Transition Period has extended beyond 120 days and the Transition
Period has not been completed exceeds ten percent (10%) of the Series 2002-1
Adjusted Loan Balance.
 
“Trendwest California Loan” means a Series 2002-1 Pledged Loan which was
originated by Trendwest and relates to Vacation Credits sold in California.
 
“Trendwest Loans” means Series 2002-1 Pledged Loans which were sold to the
Depositor under the terms of the Master Loan Purchase Agreement dated as of
August 29, 2002 and amended and restated as of November 14, 2005 between
Trendwest and the Depositor and the Series 2002-1 Purchase Supplement thereto
and transferred to the Issuer under the terms of the Pool Purchase Agreement.
 
“Trendwest Supplemental Agreement” means that Supplemental Agreement dated as of
January 16, 2004 among Trendwest, the Depositor and the Issuer, which agreement
has been assigned by the Issuer to the Trustee under this Supplement and which
Trendwest Supplemental Agreement is included as part of the Series 2002-1
Collateral.
 
“Trendwest Timeshare Upgrade” shall mean a Loan which was sold to the Depositor
by Trendwest and with respect to which the Obligor purchases a Timeshare
Upgrade.
 
“Trustee” means Wachovia Bank, National Association, or its successor in
interest, or any successor trustee appointed as provided in the Agreement.
 
“Unused Fees” means with respect to any Class, the unused fee described in the
Fee Letter for that Class.
 
“Weighted Average Series 2002-1 Loans Rate” means as of the last day of any Due
Period, the weighted average of the Contract Rates for all Series 2002-1 Pledged
Loans as of such date.
 
“WorldMark” means WorldMark, The Club, a California non-profit mutual benefit
corporation, and its successors in interest.
 
18

--------------------------------------------------------------------------------


 
Section 2.02.   Other Definitional Provisions.
 
(a)   All terms defined in this Supplement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant thereto
unless otherwise defined therein.
 
(b)   As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 2.01 or in
the Agreement and accounting terms partly defined in Section 2.01 or in the
Agreement, to the extent not defined, shall have the respective meanings given
to them under generally accepted accounting principles. To the extent that the
definitions of accounting terms herein are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained herein shall control.
 
(c)   The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Supplement shall refer to this Supplement as a whole and not
to any particular provision of this Supplement; and Article, Section,
subsection, Schedule and Exhibit references contained in this Supplement are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Supplement unless otherwise specified.
 
ARTICLE III
SERVICING COMPENSATION
 
Section 3.01.   Servicing Compensation. As compensation for its servicing
activities with respect to the Series 2002-1 Pledged Loans, the Master Servicer
shall be entitled to receive the Monthly Master Servicer Fee which shall be paid
to the Master Servicer pursuant to Section 6.01 of this Supplement.
 
ARTICLE IV
THE SERIES 2002-1 NOTES
 
Section 4.01.   Forms Generally. The Series 2002-1 Notes and the Trustee’s or
Authentication Agent’s certificate of authentication thereon (the “Certificate
of Authentication”) shall be in substantially the forms set forth as Exhibit B
to this Supplement, with such appropriate insertions, omissions, substitutions
and other variations as are required or permitted by the Agreement and this
Supplement, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may, consistently herewith,
be determined by the Authorized Officers of the Issuer executing such Series
2002-1 Notes as evidenced by their execution of such Series 2002-1 Notes. Any
portion of the text of any Note may be set forth on the reverse or subsequent
pages thereof, with an appropriate reference thereto on the face of the Series
2002-1 Note.
 
Each Note shall have a grid attached to it on which there shall be recorded the
initial Notes Principal Amount, each Notes Increase for that Note and all
principal payments made on that Note; provided, that such amounts may instead be
recorded in the Purchaser’s or
 
19

--------------------------------------------------------------------------------


Class Agent’s records and the failure to make such recordings shall not affect
the obligations of the Issuer hereunder or under such Note.
 
One Note shall be issued for each Class and be registered in the name of the
Class Agent for that Class as set forth in Exhibit C to this Supplement.
 
Section 4.02.   Authorized Amount; Conditions to Initial Issuance. (a) The
Initial Notes Principal Amount as of August 30, 2002 was $232,506,160.43. The
Notes Principal Amount may be increased from time to time as provided in Section
4.07 of this Supplement; provided, however, that the aggregate Notes Principal
Amount shall at no time exceed the then effective Facility Limit and the Notes
Principal Amount of the Note held by any single Class shall not exceed the then
effective Class Facility Limit for such Class.
 
(b)   The following shall be conditions to the issuance of the Series 2002-1
Notes:
 
(i)   There shall have been delivered to the Trustee a Performance Guaranty
under which the Performance Guarantor will guarantee to the Depositor, the
Issuer, the Trustee and the Collateral Agent on behalf of all holders of Notes
issued under the Agreement, the full and punctual payment and performance of all
covenants, agreements, terms, conditions and other obligations to be performed
and observed by each of CTRG-CF, as Seller and Master Servicer and Trendwest
under and pursuant to the Agreement and this Series Supplement and all amounts
related to the enforcement of the Performance Guaranty;
 
(ii)   The Issuer shall enter into and Grant to the Trustee the Hedge Agreement
with terms described in Section 6.07;
 
(iii)   The premium due for the Hedge Agreement as of the Closing Date shall
have been paid as of the Closing Date;
 
(iv)   On or immediately prior to the Closing Date the Custodian has possession
of each original Series 2002-1 Pledged Loan and the related Loan File and has
acknowledged to the Trustee and the Deal Agent such receipt and its undertaking
to hold each such original Series 2002-1 Pledged Loan and the related Loan File
for purposes of perfection of the Collateral Agent’s interests in such original
Series 2002-1 Pledged Loans and the related Loan File; provided that the fact
that any document not required to be in its respective Loan File pursuant to the
applicable Purchase Agreement is not in the possession of the Custodian in its
respective Loan File does not constitute a failure to satisfy this condition;
 
(v)   The Issuer shall have delivered the Series 2002-1 Loan Schedule to the
Collateral Agent and each of the Initial Series 2002-1 Pledged Loans listed on
such Loan Schedule shall be Loans sold by a Seller to the Depositor under a
Purchase Agreement and Series 2002-1 Purchase Supplement;
 
20

--------------------------------------------------------------------------------


 
(vi)   On the Closing Date, the Initial Notes Principal Balance shall not exceed
the Borrowing Base which shall for this purpose be calculated by the Master
Servicer as of the Initial Cut-Off Date; and
 
(vii)   Any additional conditions set forth in Section 3.3 of the Note Purchase
Agreement shall have been satisfied.
 
Section 4.03.   Principal, Interest and NPA Costs. (a) Principal. The Notes
shall have a Maturity Date of December 15, 2008.
 
Each Note shall be subject to prepayment in whole or in part as required or
permitted by the terms of this Supplement.
 
(b)   Interest. Interest on each Note shall be due and payable on each Payment
Date in the amount of the Notes Interest calculated for that Note for that
Payment Date. On the Determination Date prior to each Payment Date, the Deal
Agent shall provide written notice to the Issuer, the Master Servicer and the
Trustee of the aggregate amount of Notes Interest to be paid on such Payment
Date on all Notes and the components used in calculating the Notes Interest
including the amount of Carrying Costs, Program Fees and Unused Fees for each
Class for such Payment Date.
 
(c)   NPA Costs. NPA Costs shall be due and payable to each Class Agent on each
Payment Date. On the Determination Date prior to each Payment Date, the Deal
Agent shall provide written notice to Issuer, the Master Servicer and the
Trustee of the aggregate amount of NPA Costs due on such Payment Date and the
amount due to each Class.
 
Section 4.04.   Nonrecourse to the Issuer. The Series 2002-1 Notes are limited
obligations of the Issuer payable only from and to the extent of the Series
2002-1 Collateral. The Holders of the Notes shall have recourse to the Issuer
only to the extent of the Series 2002-1 Collateral, and to the extent such
Series 2002-1 Collateral is not sufficient to pay the Series 2002-1 Notes and
the Notes Interest thereon in full and all other obligations of the Issuer under
this Series 2002-1 Supplement and the other Series 2002-1 Documents, the Holders
of the Series 2002-1 Notes and holders of other obligations payable from the
Series 2002-1 Collateral shall have no rights in any other assets which the
Issuer may have including, but not limited to any assets of the Issuer which may
be Granted to secure other obligations. To the extent any Noteholder is deemed
to have any interest in any assets of the Issuer which assets have been Granted
to secure other obligations such Noteholder agrees that its interest in those
assets is subordinated to claims or rights of such other debtholders with
respect to those assets. Further such Noteholders agree that such agreement
constitutes a subordination agreement for purposes of Section 510(a) of the
Bankruptcy Code.
 
Section 4.05.   Dating of the Notes. The Series 2002-1 Notes shall be executed
and authenticated as provided in the Agreement.
 
Each Series 2002-1 Note authenticated and delivered by the Trustee or the
Authentication Agent to or upon Issuer Order on the Closing Date shall be dated
as of the Closing Date. All other Series 2002-1 Notes that are authenticated
after the Closing Date for any other purpose under this Agreement shall be dated
the date of their authentication.
 
21

--------------------------------------------------------------------------------


 
Notes issued upon transfer, exchange or replacement of other Series 2002-1 Notes
shall represent the outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Series 2002-1 Note is divided into more than one
Series 2002-1 Note in accordance with this Article IV the aggregate principal
amount of the Series 2002-1 Notes delivered in exchange shall, in the aggregate
be equal to the principal amount of the divided Series 2002-1 Note.
 
Section 4.06.   Payments on the Series 2002-1 Notes; Payment of NPA Costs.
 
(a)   The Notes Interest calculated for each Payment Date will be due and
payable on that Payment Date.
 
(b)   To the extent of Available Funds distributed as provided in provision
SIXTH of Section 6.01, principal of the Series 2002-1 Notes will be subject to
mandatory prepayment on each Payment Date in the amount of the Monthly
Principal. Series 2002-1 Notes will also be subject to prepayment on the date
designated under the terms of Section 4.10. All payments of principal on the
Notes shall be made pro rata based on the outstanding principal amount of the
Notes, except with respect to any Notes which are subject to a Liquidity
Reduction Amortization Period. All outstanding principal of the Notes (unless
sooner paid) will be due and payable on the Maturity Date.
 
(c)   As a condition to the payment of principal of and interest on any Series
2002-1 Note without the imposition of U. S. withholding tax, the Issuer shall
require certification acceptable to the Trustee to enable the Issuer, the
Trustee or any Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to deduct or
withhold from payments in respect of such Note under any present or future law
or regulation of the United States or any present or future law or regulation of
any political subdivision thereof or taxing authority therein or to comply with
any reporting or other requirement under any such law or regulation.
 
(d)   Payments in respect of interest on and principal of and any other amount
payable on or in respect of any Notes including NPA Costs shall be made on each
Payment Date (i) by wire transfer in immediately available funds sent by the
Trustee on or prior to 11:00 a.m. New York City time on the Payment Date with
respect to any Note to a United States dollar account specified for such Note in
the Note Register and in accordance with wire transfer instructions received by
the Trustee on or before the Record Date applicable to such Payment Date or,
with respect to the first Payment Date, specified on the Closing Date or, (ii)
if no wire transfer instructions are received by a Paying Agent, by a U. S.
dollar check drawn on a United States bank and delivered by first-class mail,
postage prepaid to each Holder at the address shown in the Note Register.
 
Section 4.07.   Increases in Notes Principal Amount. The Noteholders agree, by
acceptance of the Notes that the Issuer may from time to time by irrevocable
written notice substantially in the form attached to the Note Purchase Agreement
given to the Deal Agent, the Trustee and the Master Servicer and subject to the
terms and conditions of this Section 4.07, request that the Series 2002-1
Noteholders fund an increase in the outstanding principal balance of the Series
2002-1 Notes in the aggregate amount specified in the notice and on the date
 
22

--------------------------------------------------------------------------------


 
specified in the notice. If the terms and conditions to the Note Increase set
forth in this Section 4.07 and in the Note Purchase Agreement are satisfied or
waived, then the Noteholders shall fund an increase by payment, in same day
funds, to the Issuer of the amount of such increase in accordance with the
payment instructions specified in the Notice of Increase. In addition to
conditions set forth in the Note Purchase Agreement, the following shall be
conditions to each Note Increase:
 
(a)   The Issuer and the Master Servicer shall have complied in all material
respects with all of their respective covenants and agreements contained in the
Agreement, this Supplement and the Note Purchase Agreement.
 
(b)   No Amortization Event, Event of Default, Potential Amortization Event or
Potential Event of Default shall have occurred and be continuing.
 
(c)   At least two (2) Business Days preceding the proposed Note Increase Date,
the Issuer shall have delivered to the Deal Agent, the Master Servicer and the
Trustee an electronic copy of a “Notice of Increase” in substantially the form
of Exhibit D to the Note Purchase Agreement.
 
(d)   After giving effect to the funding on such proposed Note Increase Date,
the Notes Principal Amount will not exceed the Borrowing Base.
 
(e)   After giving effect to the funding on such proposed Note Increase Date,
the Notes Principal Amount will not exceed the Facility Limit and with respect
to each Note, the outstanding principal amount of that Note shall not exceed the
Class Facility Limit for the related Class.
 
(f)   After giving effect to the funding on such proposed Note Increase Date and
the deposit of Available Funds, the amount in the Reserve Account will be equal
to the Reserve Required Amount.
 
(g)   The Hedge Agreement shall have been adjusted, if required, so that the
notional amount is equal to 90% of the Notes Principal Amount after giving
effect to such Notes Increase and the amortization schedule on the Hedge
Agreement has been adjusted in accordance with a schedule prepared by the Master
Servicer and by the Deal Agent.
 
Section 4.08.   Reduction of the Facility Limit. In accordance with the Note
Purchase Agreement, the Issuer may, upon at least five Business Days’ written
notice to the Deal Agent reduce, in part, the Facility Limit to (but not below)
the Notes Principal Amount. Any such reduction in the Facility Limit shall be
made pro rata to each of the Classes and in the aggregate for a reduction of not
less than $20 million and in increments of $1 million in excess thereof.
 
Section 4.09.   Increase of the Facility Limit. (a) So long as no Amortization
Event shall have occurred and be continuing, the Issuer may, on any Business
Day, by written notice to the Deal Agent request an increase in the Facility
Limit. The written notice to the Deal Agent shall specify:
 
23

--------------------------------------------------------------------------------


 
(i)   the amount of the requested increase in the Facility Limit; and
 
(ii)   the date on which such increase is proposed to occur.
 
(b)   Any increase in the Facility Limit shall occur only if approved by each of
the Conduits and Alternate Investors as provided in the Note Purchase Agreement
and shall be evidenced by a notice from the Issuer and the Deal Agent delivered
to the Trustee which shall state the increased Facility Limit and the date on
which such increase shall be effective.
 
Section 4.10.   Repayment Obligation. (a) The Issuer may prepay the Notes on any
day, in whole or in part, on ten (10) days’ prior written notice to the Deal
Agent (or such lesser notice period as shall be acceptable to the Deal Agent)
(such notice, a “Prepayment Notice”), provided that (i) the aggregate principal
amount prepaid is at least $10,000,000 (unless a lesser amount is agreed to by
the Deal Agent) and (ii) the Issuer pays to the Trustee, for distribution to the
Noteholders, on the date of prepayment, principal plus interest accrued and to
accrue on the principal amount of Notes prepaid through any then applicable
Funding Period.
 
(b)   The applicable Prepayment Notice shall state (i) the principal amount of
the Notes to be paid and (ii) the principal amount of the Series 2002-1 Pledged
Loans to be released under Section 7.04 at the time of the prepayment of the
Notes, not to exceed the amount by which the Borrowing Base exceeds the Note
Principal Amount calculated immediately after the prepayment of the Notes.
Reference is made to Sections 6.05 and 7.04 for the conditions to and procedure
for the release of the Series 2002-1 Pledged Loans and the related Series 2002-1
Pledged Assets in connection with any such prepayment.
 
(c)   Upon prepayment of the Notes in accordance with subsection (a), the Issuer
shall terminate the existing Hedge Agreement and, if any Series 2002-1 Notes
remain outstanding, replace it with a new Hedge Agreement in a notional amount
equal to 90% of the Series 2002-1 Notes Principal Amount after the prepayment of
the Notes. Any amounts received by the Issuer upon the termination, to the
extent not used to acquire a new Hedge Agreement, shall be deposited into the
Collection Account. Such new Hedge Agreement shall have all of the terms
described in Section 6.07.
 
Section 4.11.   Transfer Restrictions.
 
(a)   The Series 2002-1 Notes have not been registered under the Securities Act
or any state securities law. Neither the Issuer nor the Trustee nor any other
Person is obligated to register the Series 2002-1 Notes under the Securities Act
or any other securities or “Blue Sky” laws or to take any other action not
otherwise required under the Agreement or this Supplement to permit the transfer
of the Series 2002-1 Notes without registration.
 
(b)   No transfer of the Series 2002-1 Notes or any interest therein (including
without limitation by pledge or hypothecation) shall be made except in
compliance with the restrictions on transfer set forth in this Section 4.11
(including the applicable legend to be set forth on the face of the Series
2002-1 Notes as provided in Exhibit B), in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
or “Blue Sky” laws (i) to a person who the transferor reasonably believes is a
“qualified institutional
 
24

--------------------------------------------------------------------------------


 
buyer” within the meaning thereof in Rule 144A (a “QIB”) and (B) that is aware
that the resale or other transfer is being made in reliance on Rule 144A.
 
In addition, no transfer of the Series 2002-1 Notes or any interest therein
(including without limitation by pledge or hypothecation) may be made in any
manner that would result in the outstanding securities (other than short-term
paper) being beneficially owned by more than 100 persons. For the purpose of
monitoring compliance with the foregoing restrictions and determining whether
after such transfer or resale the outstanding securities (other than short-term
paper) of the Issuer would be beneficially owned by more than 100 persons
calculated in accordance with Section 3(c)(1) of the Investment Company Act, the
following provisions shall apply:
 
(1) As stated in Section 4.01, one Note and only one Note shall be issued for
each Class and such Note shall be registered in the name of the Class Agent for
that Class.
 
(2) No more than nine Notes, each of which shall be issued to a single Class,
shall be issued and outstanding at any time.
 
(3) With respect to each Class and the Note issued for that Class, the Class
Agent shall deliver to the Issuer and the Trustee a Noteholder’s Letter in the
form attached hereto as Exhibit G together with the supporting certificates from
each member of the Class, also as included in Exhibit G.
 
(4) No Note or any interest therein may be transferred (including without
limitation by pledge or hypothecation) unless the entire Note is transferred to
a Class and as a condition to the transfer of the Note to such Class the Class
Agent for the transferee Class delivers a Noteholder’s Letter to the Issuer and
the Trustee; provided, however, that such provision shall not restrict the
ability of any Conduit (as defined in the Note Purchase Agreement), under the
terms of its Liquidity Agreement or the Note Purchase Agreement, to sell or
grant to one or more Liquidity Providers party to the Liquidity Agreement or one
or more Alternate Investors party to the Note Purchase Agreement, participating
interests or security interests in the Series 2002-1 Notes provided that each
Liquidity Provider or Alternate Investor is a member of the Class of which the
Conduit is a member and has been included as a member covered in a Noteholders
Letter delivered to the Trustee and Issuer.
 
(5) Each Class, as evidenced by the Noteholder’s Letter, shall include not more
than four persons within the meaning of Section 3(c)(1) of the Investment
Company Act unless the Issuer delivers an express written consent to a larger
number of persons.
 
(6) The Issuer may from time to time request that, with respect to any Class or
to all Classes, the respective Class Agent or Class Agents deliver to the Issuer
either a new Noteholders Letter or a written statement that the information in
the Noteholder’s Letter most recently delivered to the Issuer has not changed.
 
25

--------------------------------------------------------------------------------


 
(c)   Each Holder of a Series 2002-1 Note, by its acceptance thereof, will be
deemed to have acknowledged, represented to and agreed with the Issuer and, in
the case of any transferee of a Purchaser, such Purchaser as follows:
 
(i)   It understands that the Series 2002-1 Notes may be offered and may be
resold by a Noteholder of a Series 2002-1 Note only to QIBs pursuant to
Rule 144A.
 
(ii)   It understands that the Series 2002-1 Notes have not been and will not be
registered under the Securities Act or any state or other applicable securities
law and that the Series 2002-1 Notes, or any interest or participation therein,
may not be offered, sold, pledged or otherwise transferred unless registered
pursuant to, or exempt from registration under, the Securities Act and any other
applicable securities law.
 
(iii)   It acknowledges that none of the Issuer or any Purchaser or any person
representing the Issuer or a Purchaser has made any representation to it with
respect to the Issuer or the offering or sale of any Series 2002-1 Notes. It has
had access to such financial and other information concerning the Issuer, the
Series 2002-1 Notes and the source of payment for the Series 2002-1 Notes as it
has deemed necessary in connection with its decision to purchase the Series
2002-1 Notes.
 
(iv)   It is purchasing the Series 2002-1 Notes for its own account, or for one
or more investor accounts for which it is acting as fiduciary or agent, in each
case for investment, and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, subject to
any requirements of law that the disposition of its property or the property of
such investor account or accounts be at all times within its or their control
and subject to its or their ability to resell such Series 2002-1 Notes, or any
interest or participation therein, as described herein, in the Agreement and in
the Note Purchase Agreement.
 
(v)   It acknowledges that the Issuer, the Purchaser and others will rely on the
truth and accuracy of the foregoing acknowledgments, representations and
agreements, and agrees that if any of the foregoing acknowledgments,
representations and agreements deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
 
(vi)   It is not and is not acquiring the Series 2002-1 Notes by or on behalf
of, or with “plan assets” of, (i) an employee benefit plan (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to Title I of ERISA, (ii) a plan described in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); (iii) (an entity whose underlying assets include “plan assets” by
reason of a Plan’s investment in the Purchaser; or (iv) a person who is
otherwise a “benefit plan investor,” as defined in U.S. Department of Labor
(“DOL”) Regulation Section 2510.3-101 (a “Benefit Plan Investor”), including any
insurance company general account or a governmental or foreign plan that is
generally not subject to ERISA or Section 4975(e) of the Code.
 
26

--------------------------------------------------------------------------------


 
(vii)   With respect to any foreign purchaser claiming an exemption from United
States income or withholding tax, that it has delivered to the Trustee a true
and complete Form W-8 BEN, Form 1001 or Form 4224, indicating such exemption or
any other forms and documentation as may be sufficient under the applicable
regulations for claiming such exemption.
 
(viii)   It understands that the Issuer is not registered as an investment
company under the Investment Company Act, but that the Issuer has an exception
from registration as such by virtue of Section 3(c)(1) of the Investment Company
Act, which in general excludes from the definition of an investment company any
issuer whose outstanding securities (other than short-term paper) are
beneficially owned by not more that 100 persons and which has not made and does
not propose to make a public offering of its securities.
 
(ix)   It is acquiring the Note or an interest in a Note as a member of a Class
and such Class is not permitted to be composed of more than four persons within
the meaning of Section 3(c)(1) of the Investment Company Act unless the Issuer
has given its express written consent to a larger number of persons
 
Except as provided in subsection (d) below, any transfer, resale, pledge or
other transfer of the Series 2002-1 Notes contrary to the restrictions set forth
above and in the Agreement shall be deemed void ab initio by the Trustee.
 
(d)   Notwithstanding anything to the contrary herein, each Conduit (as defined
in the Note Purchase Agreement), under the terms of its Liquidity Agreement or
the Note Purchase Agreement, may at any time sell or grant to one or more
Liquidity Providers party to the Liquidity Agreement or one or more Alternative
Investors party to the Note Purchase Agreement, participating interests or
security interests in the Series 2002-1 Notes provided that each Liquidity
Provider or Alternate Investor shall, by any such purchase be deemed to have
acknowledged and agreed to the provisions of subsection 4.11(c) hereof.
 
Section 4.12.   Tax Treatment. The Issuer has structured the Agreement and this
Supplement and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer, and the Issuer and each
Noteholder by acceptance of its Note agree to treat the Notes (or beneficial
interest therein) as indebtedness for purposes of federal, state and local
income or franchise taxes or any other tax imposed on or measured by income.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES
 
Section 5.01.   Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Trustee, the Collateral Agent and the Series
2002-1 Noteholders on the date of execution of this Series Supplement, on the
Initial Closing Date and any date of an increase in the Facility Limit or a
Notes Increase Date as follows:
 
(a)   Perfection of Security Interests in Series 2002-1 Collateral.
 
27

--------------------------------------------------------------------------------


 
(i)   Payment of principal and interest on the Series 2002-1 Notes and the
prompt observance and performance by the Issuer of all of the terms and
provisions of this Supplement are secured by the Series 2002-1 Collateral. Upon
the issuance of the Series 2002-1 Notes and at all times thereafter so long as
any Series 2002-1 Notes are outstanding, this Supplement creates a security
interest (as defined in the applicable UCC) in the Series 2002-1 Collateral in
favor of the Collateral Agent for the benefit of the Trustee and the Series
2002-1 Noteholders to secure amounts payable under the Series 2002-1 Notes and
the Series 2002-1 Documents, which security interest is perfected and prior to
all other Liens (other than any Permitted Encumbrances) and is enforceable as
such against all creditors of and purchasers from the Issuer; and
 
(ii)   The Series 2002-1 Collateral constitutes either “accounts,” “chattel
paper,” “instruments” or “general intangibles” within the meaning of the
applicable UCC.
 
(b)   Eligible Loans. Each Series 2002-1 Pledged Loan, on the date on which it
becomes a Series 2002-1 Pledged Loan, is an Eligible Loan and is a Loan sold by
a Seller to the Depositor under a Purchase Agreement and Series 2002-1 Purchase
Supplement.
 
(c)   Servicer Default. No Servicer Default has occurred and is continuing.
 
(d)   Events of Default; Amortization Events. No Event of Default has occurred
and is continuing, no Amortization Event has occurred and is continuing, no
Potential Event of Default has occurred and is continuing and no Potential
Amortization Event has occurred and is continuing.
 
Section 5.02.   Assignment of Representations and Warranties. The Issuer hereby
assigns to the Trustee its rights relating to the Series 2002-1 Pledged Loans
under the Pool Purchase Agreement including the rights assigned to the Issuer by
the Depositor of the Depositor’s rights to payment due from the related Seller
for repurchases of Defective Loans (as such term is defined in such Purchase
Agreement) resulting from the breach of representations and warranties under
such Purchase Agreement.
 
Section 5.03.   Addition of New Sellers. Loans sold to the Depositor by a New
Seller and sold by the Depositor to the Issuer may be Granted as Series 2002-1
Pledged Loans under the terms of Section 7.01 provided that the following
conditions have been met:
 
(i)   The New Seller has entered into a Purchase Agreement with the Depositor
substantially in the form attached hereto as Exhibit F-1 but with such revisions
as shall be necessary to accommodate the type of Loans and related assets of the
New Seller;
 
(ii)   The New Seller has entered into a Series 2002-1 Purchase Supplement
substantially in the form attached hereto as Exhibit F-2 but with such revisions
as shall be necessary to accommodate the type of Loans and related assets of the
New Seller;
 
(iii)   The Guaranty Agreement has been amended to included the New Seller as a
party whose performance is guarantied or the Performance Guarantor shall
 
28

--------------------------------------------------------------------------------


 
have provided a new guaranty agreement under which the Performance Guarantor
guaranties the performance of the New Seller;
 
(iv)   One or more of the Custodial Agreements shall have been amended to
provide that the New Seller may deliver Loan Files to the Custodian to be held
for the benefit of the Collateral Agent;
 
(v)   The New Seller shall have provided a Lockbox Agreement which provides for
the receipt of Collections on the Series 2002-1 Pledged Loans sold by such
Seller and the delivery of such Collections to the Collateral Agent;
 
(vi)   The New Seller shall have provided to counsel for the Deal Agent copies
of search reports certified by parties acceptable to counsel for the Deal Agent
dated a date reasonably prior to the date on which the entity becomes a New
Seller (A) listing all effective financing statements which name the New Seller
(under its present name and any previous names) as debtor or seller and which
are filed with respect to the New Seller in each relevant jurisdiction, together
with copies of such financing statements (none of which shall cover any portion
of the Series 2002-1 Pledged Loans sold by such New Seller to the Depositor
except as contemplated by the Facility Documents);
 
(vii)   Copies of proper UCC financing statement amendments (Form UCC3), if any,
necessary to terminate all security interests and other rights of any Person
previously granted by the New Seller in the Loans of the New Seller to the
extent such Loans are to become Series 2002-1 Pledged Loans and the related
Pledged Assets;
 
(viii)   An Opinion of Counsel with respect to true sale and federal bankruptcy
matters similar in substance to the opinions delivered to the Trustee on the
Closing Date shall have been delivered to the Trustee, the Class Agents, the
Purchasers with respect to sales of the Loans by the New Seller to the
Depositor;
 
(ix)   The Issuer shall have delivered to the Trustee and the Collateral Agent
and the Deal Agent copies of UCC financing statements with respect to the sale
of the Loans from the New Seller to the Depositor, from the Depositor to the
Issuer and the Grant to the Collateral Agent together with Opinions of Counsel
to the effect that such transfer or security interests have been perfected and
are of a first priority;
 
(x)   Each of the items described in provisions (i) through (ix) above shall
have been reviewed by counsel to the Deal Agent and such counsel shall have
notified the Deal Agent that such items are in the reasonable opinion of such
counsel acceptable in form and substance to permit the addition of Loans of the
New Seller; and
 
(xi)   The Deal Agent has delivered to the Issuer its written consent to the
addition of the New Seller and the inclusion of Loans sold by such New Seller as
Series 2002-1 Pledged Loans.
 
29

--------------------------------------------------------------------------------


 
ARTICLE VI
PAYMENTS, SECURITY AND ALLOCATIONS
 
Section 6.01.   Priority of Payments.
 
The Master Servicer shall apply, or by written instruction to the Trustee shall
cause the Trustee to apply on each Payment Date Available Funds for that Payment
Date on deposit in the Collection Account to make the following payments and in
the following order of priority:
 
FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of the reasonable expenses of the Trustee under each of the
Facility Documents to which the Trustee is a party, provided that such expenses
relate to Series 2002-1; in the event of a Servicer Default and the replacement
of the Master Servicer with the Trustee or a Successor Master Servicer, the
actual costs and expenses of replacing the Master Servicer shall be permitted
expenses of the Trustee; provided that such costs and expenses relate to Series
2002-1;
 
SECOND, if the Master Servicer is not Cendant Timeshare Resort Group--Consumer
Finance, Inc. or an affiliate of Cendant, to the Master Servicer, in payment of
the Monthly Master Servicer Fee and, whether or not Cendant Timeshare Resort
Group--Consumer Finance, Inc. or another affiliate of Cendant is then the Master
Servicer, to the Master Servicer in reimbursement of any unreimbursed Master
Servicer Advances;
 
THIRD, to the Hedge Provider under the Hedge Agreement, Net Hedge Payments;
 
FOURTH, to each Noteholder, the Notes Interest for the current Payment Date and
NPA Costs payable to such Noteholder to the extent due and payable and not
included in the Monthly Interest and any Overdue Interest from prior periods
(and interest thereon);
 
FIFTH, if the Master Servicer is Cendant Timeshare Resort Group--Consumer
Finance, Inc. or another affiliate of Cendant, to the Master Servicer, the
Monthly Servicing Fee;
 
SIXTH, to the Noteholders, the Monthly Principal for such Payment Date, as
described in Section 6.02;
 
SEVENTH, if the amount on deposit in the Reserve Account is less than the
Required Reserve Amount, to the Reserve Account, all remaining Available Funds
until the amount on deposit in the Reserve Account is equal to the Reserve
Required Amount;
 
EIGHTH, during a Liquidity Reduction Amortization Period, with respect to each
Note to which a Liquidity Reduction Event has occurred the lesser of
 
30

--------------------------------------------------------------------------------


(i) the aggregate outstanding principal amount of such Note and (ii) such Notes’
pro rata share of the remaining Available Funds; for such purposes the pro rata
share shall be determined on the basis of the outstanding principal amounts of
such Notes as of the dates their respective Liquidity Reduction Amortization
Period commenced and the sum of the Notes Principal Amount of all Notes then in
a Liquidity Reduction Amortization Period calculated as of the dates their
respective Liquidity Reduction Amortization Periods commenced; and
 
FINALLY, to the Issuer, any remaining amounts free and clear of the lien of this
Supplement.
 
Section 6.02.   Determination of Monthly Principal. The amount of Available
Funds required to be distributed for the payment of principal on the Notes on
any Payment Date is the “Monthly Principal” for that Payment Date and shall be
calculated as follows:
 
(i)   so long as no Amortization Event has occurred and the Maturity Date has
not occurred, the Monthly Principal for any Payment Date shall be an amount
equal to the Principal Distribution Amount for that Payment Date;
 
(ii)   on the Maturity Date of the Series 2002-1 Notes, the Monthly Principal
for such Payment Date shall be the Notes Principal Amount; and
 
(iii)   if an Amortization Event has occurred or if the Liquidity Termination
Date has occurred, then for each Payment Date after the occurrence of such
Amortization Event or Liquidity Termination Date, the Monthly Principal shall be
equal to the entire amount of the remaining Available Funds after making
provision for the payments and distributions required under clauses FIRST
through FIFTH in the Priority of Payments.
 
Section 6.03.   Information Provided to Trustee. The Master Servicer shall
promptly provide the Trustee in writing with all information necessary to enable
the Trustee to make the payments and deposits required pursuant to Section 6.01.
 
Section 6.04.   Payments. On each Payment Date, the Trustee, as Paying Agent,
shall distribute to the Holders the amounts due and payable under this
Supplement and the Notes. Such payments shall be made as provided in subsection
4.06(d) hereof.
 
Section 6.05.  Collection Account.
 
(a)   Collection Account. The Trustee, for the benefit of the Series 2002-1
Noteholders, shall establish and maintain in the name of the Trustee, a
segregated account designated as the “Cendant Timeshare Conduit Receivables
Funding, LLC Series 2002-1 Collection Account” bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders pursuant to this Supplement.
 
(b)   Withdrawals. The Trustee shall have the sole and exclusive right to
withdraw or order a transfer of funds from the Collection Account, in all events
in accordance with the terms and provisions of this Supplement and the
information most recently delivered to
 
31

--------------------------------------------------------------------------------


 
the Trustee pursuant to Section 8.01; provided, however, that the Trustee shall
be authorized to accept and act upon instructions from the Master Servicer
regarding withdrawals or transfers of funds from the Collection Account, in all
events in accordance with the provisions of this Supplement and the information
most recently delivered pursuant to Section 8.01. In addition, notwithstanding
anything in the foregoing to the contrary, the Trustee shall be authorized to
accept instructions from the Master Servicer on a daily basis regarding
withdrawals or order transfers of funds from the Collection Account, to the
extent such funds either (i) have been mistakenly deposited into the Collection
Account (including without limitation funds representing Assessments or dues
payable by Obligors to POAs or other entities) or (ii) relate to items
subsequently returned for insufficient funds or as a result of stop payments. In
the case of any withdrawal or transfer pursuant to the foregoing sentence, the
Master Servicer shall provide the Trustee with notice of such withdrawal or
transfer, together with reasonable supporting details, on the next Servicer’s
Monthly Report to be delivered by the Master Servicer following the date of such
withdrawal or transfer (or in such earlier written notice as may be required by
the Trustee from the Master Servicer from time to time). Notwithstanding
anything therein to the contrary, the Trustee shall be entitled to make
withdrawals or order transfers of funds from the Collection Account, in the
amount of all reasonable and appropriate out-of-pocket costs and expenses
incurred by the Trustee in connection with any misdirected funds described in
clause (i) and (ii) of the second foregoing sentence. Within two Business Days
of receipt, the Master Servicer shall transfer all Collections processed by the
Master Servicer to the Trustee for deposit into the Collection Account. The
Trustee shall deposit or cause to be deposited into the Collection Account upon
receipt all amounts in respect of releases of Series 2002-1 Pledged Loans by the
Issuer. On each Payment Date, the Trustee shall apply amounts in the Collection
Account to make the payments and disbursements described in this Supplement.
 
(c)   Administration of the Collection Account. Funds in the Collection Account
shall, at the direction of the Issuer, at all times be invested in Permitted
Investments; provided, however, that all Permitted Investments (i) shall be
purchased at a price not exceeding the stated principal amount thereof, (ii)
shall pay the stated principal amount thereof at the stated maturity of such
investment and (iii) shall mature on or before the next Payment Date, in order
to ensure that funds on deposit therein will be available on such Payment Date.
The Trustee shall maintain or cause to be maintained possession of the
negotiable instruments or securities evidencing the Permitted Investments from
the time of purchase thereof until the time of sale or maturity. Subject to the
restrictions set forth in the first sentence of this paragraph, the Issuer shall
instruct the Trustee in writing regarding the investment of funds on deposit in
the Collection Account. All investment earnings on such funds shall be deemed to
be available to the Trustee for the uses specified in this Supplement. The
Trustee shall be fully protected in following the investment instructions of the
Issuer, and shall have no obligation for keeping the funds fully invested at all
times or for making any investments other than in accordance with such written
investment instructions. If no investment instructions are received from the
Issuer, the Trustee is authorized to invest the funds in Permitted Investments
described in clause (v) of the definition thereof. In no event shall the Trustee
be liable for any investment losses incurred in connection with the investment
of funds on deposit in the Collection Account by the Trustee pursuant to this
Agreement.
 
(d)   Irrevocable Deposit. Any deposit made into the Collection Account
hereunder shall, except as otherwise provided herein, be irrevocable and the
amount of such
 
32

--------------------------------------------------------------------------------


 
deposit and any money, instrument, investment property or other property on
deposit in or credited to such Account hereunder and all interest thereon shall
be held in trust by the Trustee and applied solely as provided herein.
 
(e)   Source. All amounts delivered to the Trustee shall be accompanied by
information in reasonable detail and in writing specifying the source and nature
of the amounts.
 
(f)   Prepayment. On any date on which Notes are prepaid as provided in Section
4.10 and Series 2002-1 Pledged Loans are released as provided in Section 7.04,
the Trustee shall, if so directed by the Issuer and the Deal Agent, accept funds
for deposit into the Collection Account and deposit such funds into the
Collection Account. Any such amount deposited into the Collection Account on a
prepayment date shall be used first to make payment of the principal of and
interest on the Notes being prepaid on that date and any remaining amounts so
deposited, shall be paid by the Trustee as the Trustee is instructed in writing
by the Deal Agent and the Issuer.
 
Section 6.06.   Reserve Account.
 
(a)   Creation and Funding of the Reserve Account. The Trustee shall establish
and maintain in the name of the Trustee, an Eligible Account designated as the
“Cendant Timeshare Conduit Receivables Funding, LLC Series 2002-l Reserve
Account” bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders pursuant to this Supplement.
The Reserve Account shall be under the sole dominion and control of the Trustee;
however, if so directed by the Issuer, the Reserve Account may be an account in
the name of the Trustee opened at another financial institution. If, at any
time, the Reserve Account ceases to be an Eligible Account, the Trustee (or the
Master Servicer on its behalf) shall within ten (10) Business Days (or such
longer period, not to exceed thirty (30) calendar days, as to which the Deal
Agent may consent) establish a new Reserve Account as an Eligible Account and
shall transfer any property to such new Reserve Account. So long as the Trustee
is an Eligible Institution, the Reserve Account may be maintained with it in an
Eligible Account.
 
On the Closing Date the Issuer shall deposit or shall cause to be deposited into
the Reserve Account the sum of $8,403,837.12 as the initial Reserve Required
Amount and thereafter on each Payment Date if the amount on deposit in the
Reserve Account is less than the Required Reserve Amount, a deposit shall be
made to the Reserve Account to the extent of funds available as provided in
provision SEVENTH of Section 6.01.
 
(b)   Transfer to Collection Account. On or prior to each Payment Date, prior to
the allocation of funds pursuant to Section 6.01 on such Payment Date, the
Master Servicer shall direct the Trustee to withdraw from the Reserve Account
and deposit into the Collection Account to be included as Available Funds such
amount, if any, as shall be equal to the lesser of (A) the amount of cash or
other immediately available funds on deposit in the Reserve Account on such
Payment Date and (B) the amount, if any, by which (y) the amounts required to be
applied pursuant to Section 6.01 provisions FIRST through SIXTH on such Payment
Date and for any preceding Payment Date (to the extent not previously paid)
exceed (z) the Available Funds for that Payment Date (calculated without regard
to any amounts to be transferred from
 
33

--------------------------------------------------------------------------------


 
the Reserve Account). The Trustee shall withdraw such funds from the Reserve
Account and deposit them in the Collection Account as directed by the Master
Servicer.
 
(c)   Release of Reserve Account Excess. The Trustee shall have the sole and
exclusive right to withdraw or order a transfer of funds from the Reserve
Account, in all events in accordance with the terms and provisions of this
Section 6.06; provided, that the Trustee shall be authorized to transfer funds
from the Reserve Account to the Collection Account at the direction of the
Master Servicer as provided in subsection (b) above and at the direction of the
Deal Agent pursuant to subsection (d) below and to accept and act upon
instructions from the Master Servicer to release to the Issuer, free and clear
of the lien of this Supplement, on the first Business Day following each Payment
Date and on the Business Day following the date of any reduction in the Reserve
Required Amount, an amount of funds held in the Reserve Account equal to the
excess (if any) on such Business Day (the “Reserve Account Excess”) of the then
outstanding balance of the Reserve Account over the Reserve Required Amount in
effect as of the opening of business on such Business Day (after giving effect
to all transactions and fund transfers required to take place hereunder on the
immediately preceding Payment Date). The Master Servicer, as a condition of
causing the release of funds from the Reserve Account, shall simultaneously
provide the Trustee and the Deal Agent with a certificate of a Servicing Officer
as to the existence and size of any Reserve Account Excess to which the Issuer
is entitled.
 
(d)   Application after Amortization Event. Notwithstanding anything contained
in the foregoing subsections to the contrary, on the first Determination Date
after the occurrence of an Amortization Event, the Trustee, acting at the
direction of the Deal Agent, shall withdraw all funds on deposit in the Reserve
Account and deposit such amounts into the Collection Account to be used solely
for the purposes set forth in and in accordance with the Priority of Payments.
 
(e)   Termination of Reserve Account. Any funds remaining in the Reserve Account
after all Notes (including both principal and interest thereon) have been paid
in full and in cash and all other obligations of the Issuer under the Series
2002-1 Documents have been paid in full and in cash shall be remitted by the
Trustee to the Issuer free and clear of the lien of this Supplement.
 
(f)   Administration of the Reserve Account. Funds in the Reserve Account shall
be invested in Permitted Investments as directed by the Issuer; provided,
however, that all Permitted Investments (i) shall be purchased at a price not
exceeding the stated principal amount thereof, (ii) shall pay the stated
principal amount thereof at the stated maturity of such investment and (iii)
shall mature on or before the next Payment Date. All such Permitted Investments
shall be held by the Trustee. Subject to the restrictions set forth in the first
sentence of this subsection (f), the Issuer shall instruct the Trustee in
writing regarding the investment of funds on deposit in the Reserve Account. For
purposes of determining the availability of balances in Reserve Account for
withdrawal pursuant to this Section 6.06, all investment earnings on such funds
shall be deemed to be available under this Supplement for the uses specified in
such section. The Trustee shall be fully protected in following the investment
instructions of the Issuer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Issuer, the Trustee is authorized
 
34

--------------------------------------------------------------------------------


 
to invest the funds in Permitted Investments described in clause (v) of the
definition thereof. In no event shall the Trustee be liable for any investment
losses incurred in connection with the investment of funds on deposit in the
Reserve Account by the Trustee pursuant to this Supplement.
 
(g)   Deposit Irrevocable. Any deposit made into the Reserve Account hereunder
shall, except as otherwise provided herein, be irrevocable and the amount of
such deposit and any money, instruments, investment property, or other property
credited to carried in, or deposited in the Reserve Account hereunder and all
interest thereon shall be held in trust by the Trustee and applied solely as
provided herein.
 
Section 6.07.   Hedge Agreement. The Issuer shall at all times, so long as any
Notes remain unpaid, provide a Hedge Agreement with the terms described in this
Section 6.07. When all Notes have been paid in full, the Issuer shall terminate
the Hedge Agreement. The Hedge Agreement shall meet the following requirements:
 
(a)   the Hedge Agreement shall provide an interest rate cap for a notional
amount equal to 90% of the Notes Principal Amount and such notional amount shall
amortize on a monthly basis for a term equal to the actual amortization schedule
of payments on the Series 2002-1 Pledged Loans assuming a schedule of payments
and prepayments mutually determined by the Master Servicer, the Issuer and the
Deal Agent at such time (which schedule shall be based upon the historical
amortization experience of Loans owned or serviced by the Master Servicer and/or
its Affiliates);
 
(b)   the Issuer shall, as of each Payment Date, cause the notional amount of
the Hedge Agreement to be adjusted to reflect any increase or decrease in the
Notes Principal Amount as of such Payment Date so that the adjusted notional
amount of the Hedge Agreement shall on each Payment Date be an amount equal to
90% of the Notes Principal Amount; the Issuer shall also, as of each Payment
Date adjust the Hedge Agreement to reflect the Required Cap Rate, the
termination date and the amortization schedule following the addition and
release of Series 2002-1 Pledged Loans as of each Payment Date; any additional
Premium due for the adjustments to the interest rate cap shall be paid as a Net
Hedge Payment under Provision THIRD of Section 6.01;
 
(c)   the Hedge Agreement shall have a termination date equal to the final
maturity date of the latest maturing Series 2002-1 Pledged Loans; and
 
(d)   the Hedge Agreement shall provide for a payment by the Hedge Provider to
the Trustee for deposit into the Collection Account on each Payment Date if for
the related Accrual Period the LIBOR Rate was greater than the Required Cap
Rate.
 
(e)   References in this Section 6.07 or otherwise in this Supplement to a
notional amount equal to 90% of the Notes Principal Amount shall allow for
rounding to the nearest $1,000.
 
Section 6.08.   Replacement of Hedge Provider. The Issuer agrees that if any
Hedge Provider ceases to be a Qualified Hedge Provider, the Issuer shall have
five (5) days (x) to cause such Hedge Provider to assign its obligations under
the related Hedge Agreement to a new,
 
35

--------------------------------------------------------------------------------


 
Qualified Hedge Provider (or such Hedge Provider shall have five (5) days to
again become a Qualified Hedge Provider) or (y) to obtain a substitute Hedge
Agreement, together with the related Qualified Hedge Provider’s acknowledgment
of the Grant by the Issuer to the Trustee of such Hedge Agreement.
 
ARTICLE VII
ADDITION, RELEASE AND SUBSTITUTION OF LOANS
 
Section 7.01.   Addition of Series 2002-1 Collateral.
 
(a)   Transfer of Additional Loans. Subject to the limitations and conditions
specified in this Section 7.01, the Issuer may from time to time, transfer
additional Eligible Loans and related Series 2002-1 Pledged Assets to the
Collateral Agent for the benefit of the Trustee for the benefit of the Series
2002-1 Noteholders and such Loans and related assets shall be included as Series
2002-1 Collateral hereunder.
 
(b)   The transfer of Additional 2002-1 Pledged Loans and the related Series
2002-1 Pledged Assets shall be subject to the satisfaction of the following
conditions:
 
(i)   at least two (2) Business Days preceding the proposed Addition Date, the
Issuer shall have delivered to the Deal Agent a schedule of the Additional
2002-1 Pledged Loans to be transferred on such Addition Date and each of the
Additional 2002-1 Pledged Loans shall be a Loan sold by a Seller to the
Depositor under a Purchase Agreement and Series 2002-1 Purchase Supplement;
Trendwest Timeshare Upgrades sold to the Depositor by Trendwest immediately
prior to the transfer to the Issuer and Trendwest Loans sold to the Depositor on
a prior date, which have been sold by the Depositor to an Additional Issuer and
which subsequently become Trendwest Timeshare Upgrades and are then transferred
by the Additional Issuer to the Depositor are, in each case, Loans sold by a
Seller to the Depositor under a Purchase Agreement and Series 2002-1 Purchase
Supplement;
 
(ii)   the Issuer, the Master Servicer, the Trustee and the Collateral Agent
shall execute a Supplemental Grant in substantially the form of Exhibit A to
this Supplement and the Master Servicer shall have delivered a signed copy of
such Supplemental Grant to the Collateral Agent;
 
(iii)   the Liquidity Termination Date shall not have occurred and no
Amortization Event, Servicer Default, Event of Default, Potential Amortization
Event, Potential Servicer Default or Potential Event of Default shall have
occurred and be continuing or would occur as a result of the addition of such
Additional 2002-1 Pledged Loans;
 
(iv)   with the exception of Documents in Transit Loans, on or immediately prior
to the Addition Date the Custodian has possession of each original Additional
2002-1 Pledged Loan and the related Loan File and has acknowledged to the
Trustee and the Deal Agent such receipt and its undertaking to hold each such
original Additional 2002-1 Pledged Loan and the related Loan File for purposes
of perfection of
 
36

--------------------------------------------------------------------------------


 
the Collateral Agent’s interests in such original Additional 2002-1 Pledged
Loans and the related Loan File; provided that the fact that any document not
required to be in its respective Loan File pursuant to the applicable Purchase
Agreement is not in the possession of the Custodian in its respective Loan File
does not constitute a failure to satisfy this condition;
 
(v)   the Issuer shall have taken any actions necessary or advisable to maintain
the Collateral Agent’s perfected security interest in the Series 2002-1
Collateral (including in the Additional 2002-1 Pledged Loans) for the benefit of
the Trustee for the benefit of the Noteholders;
 
(vi)   each Additional 2002-1 Pledged Loan shall be an Eligible Loan;
 
(vii)   if any of the Additional 2002-1 Pledged Loans are New Seller Loans, the
conditions set forth in Section 5.03 of this Supplement have been satisfied with
respect to the Seller of such Loans;
 
(viii)   if any of the Additional 2002-1 Pledged Loans are New Seller Loans and
after the addition of such Loans, the Principal Balance of the Series 2002-1
Pledged Loans which are New Seller Loans sold by one New Seller to the Depositor
would exceed 10% of the Series 2002-1 Adjusted Loan Balance, then the addition
of such New Seller Loans shall be subject to the prior written consent of the
Deal Agent;
 
(ix)   if any of the Additional 2002-1 Pledged Loans are New Seller Loans and
after the addition of such Loans, the Principal Balance of all the Series 2002-1
Pledged Loans which are New Seller Loans is greater than 15% of the Series
2002-1 Adjusted Loan Balance, then the addition of such New Seller Loans shall
be subject to the prior written consent of all Class Agents; and
 
(x)   if any of the Additional 2002-1 Pledged Loans are Acquired Portfolio Loans
and after the addition of such Loans the Principal Balance of all Series 2002-1
Pledged Loans which are Acquired Portfolio Loans acquired as part of one
portfolio is more than 10% of the Series 2002-1 Adjusted Loan Balance, then the
addition of such Loans shall be subject to the prior written consent of Class
Agents representing Majority Facility Investors.
 
(c)   In addition to the conditions set forth in (b) above, on the first date on
which Trendwest Loans are included in the Additional 2002-1 Pledged Loans, it
shall be a condition to the addition of such Additional 2002-1 Pledged Loans
that the conditions set forth in Section 2(b)(iv) of the Series 2002-1 Pool
Purchase Supplement be met to the satisfaction of counsel to the Deal Agent.
 
(d)   If on the last Business Day of any Due Period, Trendwest has not met the
target for qualification of WorldMark Resorts with the California Department of
Real Estate (“DRE”) as set forth in this subsection 7.01(d), then until the
target for qualification is satisfied, the California Excess Amount shall be
included in the Excess Concentration Amount. References to the target for
qualification of WorldMark Resorts with the DRE mean that, as of a specified
time, Trendwest shall have qualified with the DRE under Section 11018.10 of the
 
37

--------------------------------------------------------------------------------


 
California Business and Professions Code (the “Timeshare Law”) WorldMark Resorts
supporting not less than 90% of the total Vacation Credits that, as of such
date, have been sold in all jurisdictions including California.
 
Section 7.02.   Release of Defective Loans.
 
(a)   Obligation With Respect to Defective Loans. If a Seller is required to
repurchase a Defective Loan under the terms of the applicable Purchase Agreement
and Series 2002-1 Purchase Supplement, the Issuer shall, on the same Payment
Date as the Seller is required to repurchase the Defective Loan, be required
either (i) to pay the Release Price of such Defective Loan and obtain the
release of the Defective Loan from the Lien of this Supplement or (ii)
substitute one or more Qualified Substitute Loans for such Series 2002-1 Pledged
Loan as provided in subsection 7.02(c) and obtain the release of the Defective
Loan.
 
(b)   Payments. The Issuer shall provide written notice to the Trustee and the
Collateral Agent of any release pursuant to subsection 7.02(a) not less than two
Business Days prior to the Payment Date on which such release is to be effected,
specifying the Defective Loan and the Release Price therefor. Upon the release
of a Defective Loan pursuant to subsection 7.02(a) the Issuer shall deposit or
cause to be deposited the Release Price in the Collection Account no later than
12:00 noon, New York time, on the Payment Date on which such release is made
(the “Release Date”).
 
(c)   Substitution. If the Issuer elects to substitute a Qualified Substitute
Loan or Qualified Substitute Loans for a Defective Loan pursuant to this
subsection 7.02(c), the Issuer shall Grant such Qualified Substitute Loan in the
same manner as other Additional 2002-1 Pledged Loans and shall include such
Qualified Substitute Loans in the Additional 2002-1 Pledged Loans described in a
Supplemental Grant. The Qualified Substitute Loan or Qualified Substitute Loans
will not be selected in a manner adverse to the Noteholders, and the aggregate
principal balance of the Qualified Substitute Loans will not be less than the
principal balance of the Defective Loans for which the substitution occurs. In
connection with the substitution for one or more Qualified Substitute Loans for
one or more Defective Loans, the Issuer shall deposit an amount, if any, equal
to the related Substitution Adjustment Amount in the Collection Account on the
date of substitution without any reimbursement therefor. The Issuer shall cause
the Master Servicer to amend the Series 2002-1 Loan Schedule to reflect the
removal of such Defective Loan and the substitution of the Qualified Substitute
Loan or Qualified Substitute Loans and the Issuer shall cause the Master
Servicer to deliver the amended Series 2002-1 Loan Schedule to the Issuer and
the Trustee and Collateral Agent.
 
(d)   Upon each release of a Series 2002-1 Pledged Loan under this Section 7.02,
the Collateral Agent and the Trustee shall automatically and without further
action release, sell, transfer, assign, set over and otherwise convey to the
Issuer, without recourse, representation or warranty, all of the Collateral
Agent’s and the Trustee’s right, title and interest in and to such Defective
Loan and the Series 2002-1 Pledged Assets related thereto, all monies due or to
become due with respect thereto and all Collections with respect thereto
(including payments received from Obligors from and including the last day of
the Due Period next preceding the date of release) free and clear of the lien of
this Supplement. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment
 
38

--------------------------------------------------------------------------------


 
and take such other actions as shall reasonably be requested by the Issuer or
Depositor to effect the release of such Defective Loan and the related Series
2002-1 Pledged Assets pursuant to this subsection 7.02. Promptly after the
occurrence of a Release Date and after the payment for and release of or
substitution for Defective Loans, the Issuer shall direct the Master Servicer to
delete such Defective Loans from the Series 2002-1 Loan Schedule.
 
(e)   The obligation of the Issuer to deposit the Release Price or provide a
Qualified Substitute Loan for any Defective Loan shall constitute the sole
remedy against the Issuer with respect to any breach of the representations and
warranties set forth in 5.01(b) of this Supplement or the representations of the
Seller assigned to the Trustee pursuant to Section 5.02.
 
Section 7.03.   Release of Defaulted Loans. If any Series 2002-1 Pledged Loan
becomes a Defaulted Loan during any Due Period, the Issuer may obtain a release
of such Series 2002-1 Pledged Loan from the lien of this Supplement on any
Payment Date thereafter. To obtain such release the Issuer shall be required to
pay the Release Price of such Defaulted Loan to the Trustee for deposit into the
Collection Account. The Issuer shall provide written notice to the Trustee and
the Collateral Agent of any release pursuant to this Section 7.03 not less than
two Business Days prior to the Payment Date on which such release is to be
effected, specifying the Defaulted Loan and the Release Price therefor. The
Issuer shall pay the Release Price to the Trustee for deposit into the
Collection Account not later than 12:00 noon, New York City time, on the Payment
Date on which such release is made.
 
Upon each release of a Series 2002-1 Pledged Loan under this Section 7.03, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Issuer,
without recourse, representation or warranty, all of the Collateral Agent’s and
Trustee’s right, title and interest in and to such Defaulted Loan and the Series
2002-1 Pledged Assets related thereto, all monies due or to become due with
respect thereto and all Collections with respect thereto free and clear of the
Lien of this Supplement. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment and take such
other actions as shall reasonably be requested by the Issuer to effect the
release of such Defaulted Loans and the related Series 2002-1 Pledged Assets
pursuant to this Section 7.03. Promptly after the occurrence of a Release Date
and after the payment for and release of a Defaulted Loan, in respect to which
the Release Price has been paid the Issuer shall direct the Master Servicer to
delete such Defaulted Loans from the Series 2002-1 Loan Schedule.
 
Section 7.04.   Release Upon Optional Prepayments. If the Issuer exercises its
right to prepay the Notes in whole or in part as provided in Section 4.10 of
this Supplement, the Issuer and the Deal Agent shall notify the Trustee and the
Collateral Agent in writing of the prepayment date and the principal amount of
the Notes to be prepaid on the prepayment date and the amount of interest to be
paid on such date. The amount of interest to be paid on such prepayment date
shall include interest accrued and to accrue on the principal amount of Notes
prepaid through any then applicable Funding Period. On the prepayment date, upon
receipt by the Trustee of all amounts to be paid to the Noteholders as principal
and as interest as a result of such prepayment and the satisfaction of the
conditions set forth in the following paragraphs, then, the Collateral Agent and
the Trustee shall release from the Lien of this Supplement those
 
39

--------------------------------------------------------------------------------


 
Series 2002-1 Pledged Loans and the related Series 2002-1 Pledged Assets which
the Collateral Agent and Trustee are directed to release as described in the
following paragraph.
 
The Deal Agent and the Issuer shall agree upon and provide to the Collateral
Agent and the Trustee a list of the Series 2002-1 Pledged Loans which are to be
released and shall direct the Master Servicer to delete such Loans from the
Series 2002-1 Pledged Loan Schedule.
 
In addition to receipt by the Trustee of the principal amount of the Notes to be
prepaid and the interest thereon and the list of the Series 2002-1 Pledged Loans
to be released, the following conditions shall be met before the Lien is
released under this Section 7.04:
 
(i) After giving effect to such release, no Borrowing Base Shortfall shall exist
and no Amortization Event or Event of Default shall exist; and
 
(ii) Each of the Issuer and the Master Servicer shall have delivered to the Deal
Agent a certificate to the effect that the Series 2002-1 Pledged Loans to be
released from the Lien of this Supplement were not selected in a manner
involving any selection procedures materially adverse to the Noteholders and
that the release of such Loans would not reasonably be expected to cause a
Potential Amortization Event or an Amortization Event.
 
Section 7.05.   Release Upon Optional Substitution. (a) Under the terms of the
Pool Purchase Agreement, the Depositor may, with respect to Loans which are
Schedule 1-A Pool Loans, as described in the Pool Purchase Agreement, remove
Loans from such Schedule 1-A and substitute other Loans. If the Depositor elects
to substitute a Loan for a Schedule 1-A Pool Loan which is a Series 2002-1
Pledged Loan, then the Issuer may, as provided in (b) below, obtain a release of
such Loan from the Lien of this Supplement and substitute in place of such
released Series 2002-1 Pledged Loan a Qualified Substitute Loan or Qualified
Substitute Loans.
 
(b)   Substitution. Any such substitution of a Qualified Substitute Loan or
Qualified Substitute Loans under this Section 7.05 shall be accomplished in the
same manner as the Grant of other Additional 2002-1 Pledged Loans and the Issuer
shall include such Qualified Substitute Loans in the Additional 2002-1 Pledged
Loans described in a Supplemental Grant. The Qualified Substitute Loan or
Qualified Substitute Loans will not be selected in a manner adverse to the
Noteholders, and the aggregate principal balance of the Qualified Substitute
Loans will not be less than the principal balance of the Loans released and for
which the substitution occurs. In connection with the substitution for one or
more Qualified Substitute Loan or Qualified Substitute Loans, the Issuer shall
deposit an amount, if any, equal to the related Substitution Adjustment Amount
in the Collection Account on the date of substitution without any reimbursement
therefor. The Issuer shall cause the Master Servicer to amend the Series 2002-1
Loan Schedule to reflect the removal of such Schedule 1-A Pool Loan and the
substitution of the Qualified Substitute Loan or Qualified Substitute Loans and
the Issuer shall cause the Master Servicer to deliver the amended Series 2002-1
Loan Schedule to the Issuer and the Trustee and Collateral Agent.
 
40

--------------------------------------------------------------------------------


 
(c)   Release to Issuer. Upon each release of a Series 2002-1 Pledged Loan under
this Section 7.05, the Collateral Agent and the Trustee shall automatically and
without further action release, sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse, representation or warranty, all of the
Collateral Agent’s and the Trustee’s right, title and interest in and to such
released Schedule 1-A Pool Loan and the Series 2002-1 Pledged Assets related
thereto, all monies due or to become due with respect thereto and all
Collections with respect thereto (including payments received from Obligors from
and including the last day of the Due Period next preceding the date of release)
free and clear of the lien of this Supplement. The Collateral Agent and the
Trustee shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
Issuer or Depositor to effect the release of such Schedule 1-A Pool Loan and the
related Series 2002-1 Pledged Assets pursuant to this subsection 7.05. Promptly
after the occurrence of a Release Date and after the substitution for the
Schedule 1-A Pool Loan, the Issuer shall direct the Master Servicer to delete
such Loans from the Series 2002-1 Loan Schedule.
 
Section 7.06.   Release Upon Payment in Full. At such time as the Series 2002-1
Notes have been paid in full, all fees and expenses of the Trustee and the
Collateral Agent with respect to Series 2002-1 have been paid in full and all
obligations relating to the Series 2002-1 Documents have been paid in full,
then, the Collateral Agent shall, upon the written request of the Issuer,
release all liens and assign to Issuer (without recourse, representation or
warranty) all right, title and interest of the Collateral Agent in and to the
Series 2002-1 Collateral, and all proceeds thereof. The Collateral Agent and the
Trustee shall execute and deliver such instruments of assignment, in each case
without recourse, representation or warranty, as shall be reasonably requested
by the Issuer to release the security interest of the Collateral Agent in the
Series 2002-1 Collateral.
 
ARTICLE VIII
REPORTS TO TRUSTEE AND NOTEHOLDERS
 
Section 8.01.   Monthly Report to Trustee. On or before the Determination Date
prior to each Payment Date, the Master Servicer shall transmit to the Trustee in
a form or forms acceptable to the Trustee information necessary to make payments
and transfer funds as provided in Sections 6.01 and 6.06, and the Master
Servicer shall produce the Settlement Statement for such Payment Date.
Transmission of such information to the Trustee shall be deemed to be a
representation and warranty by the Master Servicer to the Trustee and the
Noteholders that such information is true and correct in all material respects.
At the option of the Master Servicer, the Settlement Statement may be combined
with the Servicer’s Monthly Report described in Section 8.02 and delivered to
the Trustee as one report.
 
Section 8.02.   Monthly Servicing Report. On each Determination Date, the Master
Servicer shall deliver to the Trustee and the Issuer the Servicer’s Monthly
Report in the form set forth in Exhibit D to this Supplement with such additions
as the Trustee may from time to time request, together with a certificate of a
Servicing Officer substantially in the form of Exhibit D, certifying the
accuracy of such report and that no Event of Default or event that with the
giving of notice or lapse of time or both would become an Event of Default has
occurred, or
 
41

--------------------------------------------------------------------------------


 
if such event has occurred and is continuing, specifying the event and its
status. Such certificate shall also identify which, if any, Series 2002-1
Pledged Loans have become Defective Loans or Defaulted Loans during the
preceding Due Period.
 
Section 8.03.   Delivery of Reports to Deal Agent. The Master Servicer shall on
each date it delivers a report to the Trustee under Section 8.01 or 8.02 above
deliver a copy of each such report to the Deal Agent.
 
Section 8.04.   Tax Reporting. The Trustee shall file or cause to be filed with
the Internal Revenue Service and furnish or cause to be furnished to Noteholders
Information Reporting Forms 1099, together with such other information, reports
or returns at the time or times and in the manner required by the Internal
Revenue Code consistent with the treatment of the Notes as indebtedness of the
Issuer for federal income tax purposes.
 
ARTICLE IX
AMORTIZATION EVENTS
 
Section 9.01.   Amortization Events. If one or more of the following events
shall occur and be continuing:
 
(a)   the Issuer fails to pay in full the interest due and payable on the Series
2002-1 Notes on any Payment Date and such failure continues for two Business
Days; provided, however, that if the Issuer has made deposits of Collections to
the Collection Account in an amount sufficient to make such interest payment
when due in accordance with the Priority of Payments, but the payment cannot be
made in a timely manner as a result of a circumstances beyond the Issuer’s
control, the grace period shall be extended to three Business Days;
 
(b)   the Issuer fails to pay in full the principal of the Series 2002-1 Notes
on or before the Maturity Date and such failure continues for two Business Days;
provided, however, that if the Issuer has made deposits of Collections to the
Collection Account in an amount sufficient to make such payment in accordance
with the Priority of Payments, but such payment cannot be timely made as a
result of a circumstances beyond the Issuer’s and the Master Servicer’s control,
the grace period shall be extended to three Business Days;
 
(c)   any Event of Default occurs under this Supplement;
 
(d)   a Servicer Default occurs under the Agreement or this Supplement;
 
(e)   the amount on deposit in the Reserve Account is less than the Required
Reserve Amount for any three consecutive Business Days;
 
(f)   the Four Month Default Percentage as of the Payment Date in December 2005
or as of any Payment Date thereafter exceeds 1.25%;
 
(g)   the Three Month Rolling Average Delinquency Ratio as calculated for the
Payment Date in December 2005 or for any Payment Date thereafter exceeds 4.0%;
 
42

--------------------------------------------------------------------------------


 
(h)   the Gross Excess Spread for any Due Period ending on or prior to November
13, 2006, is less than 4.50% for any Due Period; for Due Periods ending after
November 13, 2006 this provision shall not apply; except that if any Alternate
Investor or Conduit does not extend its Liquidity Termination Date on or before
November 13, 2006, this provision shall continue to apply;
 
(i)   a Change of Control occurs without the prior satisfaction of the Rating
Agency Condition and the prior written consent of the Required Class Agents;
 
(j)   if (i) any Trendwest Loans are then included in the Series 2002-1 Pledged
Loans and (ii) (A) WorldMark voluntarily incurs or at any time becomes
voluntarily liable for any Debt (other than customary trade payables), (B) any
of WorldMark’s property becomes subject to any Liens, other than utility or
other easements or licenses unrelated to any debt of WorldMark or Liens that do
not exceed, in the aggregate, $100,000 or (C) WorldMark involuntarily incurs or
is liable for any debt or its property becomes involuntarily subject to any
Liens (other than utility or similar easements or licenses unrelated to any debt
of WorldMark) that individually or in the aggregate (with respect to all such
Debt and the obligations secured by all such Liens) exceed $1,000,000;
 
(k)   the amount of the Borrowing Base at the end of any Due Period is less than
the Notes Principal Amount on that date and the Issuer fails on the following
Payment Date to pay in full the amount of principal on the Notes required to
reduce the Notes Principal Amount to the Borrowing Base or to increase the
Borrowing Base to the Notes Principal Amount;
 
(l)   an Insolvency Event occurs with respect to Cendant; and
 
(m)   Cendant fails to perform under the terms of the Performance Guaranty or
the Performance Guaranty shall cease to be in full force and effect;
 
(n)   The Notes Principal Amount shall at any time exceed the Series 2002-1
Adjusted Loan Balance;
 
(o)   Failure on the part of the Depositor duly to observe or perform any
covenants or agreements of the Depositor set forth in any of the Facility
Documents to which the Depositor is a party and such failure continues
unremedied for a period of 30 days after the earlier of the date on which the
Depositor has actual knowledge of the failure and the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Depositor by the Issuer, the Trustee or any Noteholder; or
 
(p)   Any representation and warranty made by the Depositor in any Facility
Document shall prove to have been incorrect in any material respect when made
and the Depositor is not in compliance with such representation or warranty
within 30 days after the earlier of the date on which the Depositor has actual
knowledge of such breach and the date on which written notice of such breach
requiring that such breach be remedied, shall have been given to the Depositor
by the Issuer, the Trustee or any Noteholder;
 
then, in the case of an event described in any clause except clause (c) of the
Events of Default in
 
43

--------------------------------------------------------------------------------


 
Section 10.01, or clause (l) above, the Deal Agent at the direction of the
Majority Facility Investors, or, with respect to an event described in clause
(j) or (k), the Deal Agent, at the direction of any Class Agent or, with respect
to clause (h) if such provision applies after November 13, 2006, the Deal Agent
at the direction of the Class Agent or Class Agents which have not extended
their Liquidity Termination Dates to a date on or after November 13, 2006, by
notice given in writing to the Issuer, the Master Servicer and the Trustee, may
declare that an Amortization Event has occurred as of the date of such notice
and, in the case of any event described in clause (c) of the Events of Default
in Section 10.01, or clause (l) of this Section 9.01, an Amortization Event will
occur immediately upon the occurrence of such event without any notice or other
action on the part of the Deal Agent, the Trustee or any other entity.
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.01.   Events of Default.
 
(a)   Failure on the part of the Issuer (1) to make or cause to be made any
payment or deposit required by the terms of the Agreement, this Supplement or
any other Series 2002-1 Document on or before the date such payment or deposit
is required to be made and such failure remains unremedied for two Business Days
(provided, however, that if the Issuer is unable to make a payment or deposit
when due and such failure is as a result of circumstances beyond the Issuer’s
control, the grace period shall be extended to three Business Days), (2) failure
on the part of the Issuer to provide a Hedge Agreement meeting the requirements
of Section 6.07 of this Supplement and such failure continues for five Business
Days or the Hedge Provider ceases to be a Qualified Hedge Provider and the
Issuer fails to provide a Qualified Hedge Provider by one of the methods set
forth in Section 6.08 within the five days provided in Section 6.08 and such
failure continues for five Business Days beyond the period allowed in Section
6.08, or (3) duly to observe or perform or cause to be observed or performed any
covenant or agreement of the Issuer set forth in the Agreement, this Supplement
or any other Series 2002-1 Document or other Facility Document to which the
Issuer is a party (other than these events caused in clause (1) or (2) of this
subsection), which continues unremedied for a period of 30 days (or five
Business Days, in the case of subsection 4.1(b), (f), (g)(2) or (g)(3) or
4.2(a), (c), (d), (e), (i), (l), (n), (o) or (p) of the Agreement) after the
earlier of (aa) the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to an officer of the Issuer by the
Trustee or any Noteholder or (bb) the date on which an officer of the Issuer has
actual knowledge thereof;
 
(b)   any representation or warranty made by the Issuer with respect to itself
in the Agreement or this Supplement shall prove to have been incorrect in any
material respect when made and has a material adverse effect on the Trustee’s or
the Collateral Agent’s interest in the Series 2002-1 Pledged Loans and other
related Series 2002-1 Pledged Assets and the Issuer is not in compliance with
such representation or warranty within ten Business Days after the earlier of
the date on which the Issuer or a Responsible Officer of the Trustee has actual
knowledge of such breach and the date on which written notice of such breach
requiring that such breach be remedied, shall have been given to the Issuer by
the Trustee or any Noteholder;
 
44

--------------------------------------------------------------------------------


 
(c)   an Insolvency Event shall occur with respect to any Seller of Series
2002-1 Loans, the Depositor, the Issuer or Cendant;
 
(d)   the Issuer shall become an “investment company” or shall become under the
control of an “investment company” within the meaning of the Investment Company
Act; or
 
(e)   the Master Servicer shall have been terminated following a Servicer
Default, and a Successor Master Servicer shall not have been appointed or such
appointment shall not have been accepted within five Business Days after the
date of the termination stated in the Termination Notice and the Trustee is not
acting as Master Servicer.
 
THEN, in the case of the event described in subparagraph (a)(3), after the
applicable grace period, if any, set forth in such subparagraphs, the Deal Agent
acting upon instructions of the Majority Facility Investors by notice given in
writing to the Issuer (and to the Trustee if given by the Noteholders) may
declare that an event of default with respect to Series 2002-1 (an “Event of
Default”) has occurred as of the date of such notice, and in the case of any
event described in subparagraph (a)(l), (a)(2), (b), (c), (d) or (e), an Event
of Default with respect to Series 2002-1 shall occur without any notice or other
action on the part of the Trustee or the Noteholders, immediately upon the
occurrence of such event and shall continue unless waived in writing by the
Required Purchasers of the Series 2002-1 Notes.


Section 10.02.   Acceleration of Maturity; Rescission and Annulment.
 
(a)   If an Event of Default described in paragraph (a), (b), (d) or (e) of
Section 10.1 should occur and be continuing, then and in every such case the
Majority Facility Investors may declare all the Series 2002-1 Notes to be
immediately due and payable, by a notice in writing to the Issuer (and to the
Trustee if declared by Noteholders), and upon any such declaration the unpaid
principal amount of the Series 2002-1 Notes, together with accrued or accreted
and unpaid interest thereon through the date of acceleration, shall become
immediately due and payable. If an Event of Default described in paragraph (c)
of Section 10.1 should occur then and in every such case the Series 2002-1 Notes
together with accrued or accreted and unpaid interest through the date of
acceleration, shall become automatically and immediately due and payable.
 
(b)   If an Event of Default has occurred and the maturity of the Series 2002-1
Notes has been accelerated, such acceleration may be rescinded or annulled the
Majority Facility Investors by written notice to the Issuer and the Trustee may,
but are not required to rescind and annul such acceleration.
 
Section 10.03.   Authority to Institute Proceedings and Direct Remedies. If an
Event of Default has occurred and is continuing, the Majority Facility Investors
shall have the right to direct the Trustee as provided in Section 9.15 of the
Agreement.
 
Section 10.04.   Distributions of Amounts Collected. If the Indenture Trustee
collects any money or property pursuant to this Article X following the
acceleration of the maturities of the Notes (so long as such declaration shall
not have been rescinded or annulled), it shall pay out the money or property in
the following order:
 
45

--------------------------------------------------------------------------------


 
FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Facility
Documents to which the Trustee is a party, provided that such permitted expenses
relate to Series 2002-1; in the event of a Servicer Default and the replacement
of the Master Servicer with the Trustee or a Successor Master Servicer, the
costs and expenses of replacing the Master Servicer shall be permitted expenses
of the Trustee;


SECOND, if the Master Servicer is not Cendant Timeshare Resort Group--Consumer
Finance, Inc. or an affiliate of Cendant, to the Master Servicer, in payment of
amounts due and unpaid of the Master Servicer Fee and, whether or not Cendant
Timeshare Resort Group--Consumer Finance, Inc. or another affiliate of Cendant
is then the Master Servicer, to the Master Servicer in reimbursement of any
unreimbursed Master Servicer Advances;


THIRD, to Series 2002-1 Noteholders for interest according to the amounts due
and unpaid on such Series 2002-1 Notes for interest and all other amounts (other
than principal of the Notes) due to the Noteholders under the Series 2002-1
Documents;


FOURTH, if the Master Servicer is Cendant Timeshare Resort Group--Consumer
Finance, Inc. or another affiliate of Cendant, to the Master Servicer, in
payment of amounts due and unpaid of the Master Servicer Fee;


FIFTH, to the Series 2002-1 Noteholders in payment of unpaid principal on the
Series 2002-1 Notes; provided, however, that, upon the direction of 100% of the
Noteholders, any amounts otherwise due to the Noteholders under this provision
FIFTH, shall not be applied to reduce principal, but shall be applied by the
Trustee to purchase a Hedge Agreement in the amount and manner specified by the
Noteholders;


SIXTH, to the hedge provider or hedge providers under the Hedge Agreement or
Hedge Agreements any termination payments due under any Hedge Agreement; and


FINALLY, to Issuer, any remaining amounts free and clear of the lien of this
Supplement.
 
Section 10.05.   Sale of Defaulted Loans After an Event of Default. If an Event
of Default has occurred and is continuing, the Master Servicer will not sell,
assign, transfer or otherwise dispose of any Defaulted Loan or any interest
therein, or any Collateral securing a Defaulted Loan, without the prior written
consent of the Deal Agent.
 
46

--------------------------------------------------------------------------------


 
ARTICLE XI
PROVISIONS RELATING TO THE MASTER SERVICER
 
Section 11.01.   Master Servicer Advances. On or before each Determination Date
the Master Servicer may deposit into the Collection Account an amount equal to
the aggregate amount of Master Servicer Advances, if any, with respect to
Scheduled Payments on Series 2002-1 Pledged Loans for the preceding Due Period
which are not received on or prior to such Payment Date. Such Master Servicer
Advances shall be included as Available Funds. Neither the Master Servicer, any
Successor Master Servicer nor the Trustee, acting as Master Servicer, shall have
any obligation to make any Master Servicer Advance and may refuse to make a
Master Servicer Advance for any reason or no reason. The Master Servicer shall
not make any Master Servicer Advance that, after reasonable inquiry and in its
sole discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Series
2002-1 Pledged Loan with respect to which such Master Servicer Advance is
proposed to be made.
 
Section 11.02.   Additional Events of Servicer Defaults. In addition to the
events constituting a Servicer Default as set forth in Section 10.1 of the
Agreement, so long as any Series 2002-1 Notes remain outstanding, each of the
following shall also constitute a Servicer Default:
 
(a)   any Indebtedness (as defined in the Credit Agreement described below) of
Cendant or any of its Subsidiaries (as defined in the Credit Agreement, but in
no event including the Depositor, the Issuer or any other securitization entity
(of the type described in the definition of Securitization Entity in the Credit
Agreement)) exceeding $100,000,000 in the aggregate, is accelerated after
default beyond any applicable grace period provided with respect thereto;
 
(b)   the 12-month rolling Reported EBITDA of the Hospitality Services and
Timeshare Resort Segments at the end of any fiscal quarter is less than
$400,000,000;
 
(c)   the Master Servicer fails to deliver reports to the Deal Agent in
accordance with Section 8.03 of this Supplement and such failure remains
unremedied for five (5) Business Days;
 
(d)   failure on the part of the Master Servicer duly to observe or perform any
other covenants or agreements of the Master Servicer set forth in the Note
Purchase Agreement and such failure continues unremedied for a period of 20 days
after the earlier of the date on which the Master Servicer has actual knowledge
of the failure and the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Master Servicer by the
Deal Agent; or
 
(e)   any representation and warranty made by the Master Servicer in the Note
Purchase Agreement shall prove to have been incorrect in any material respect
when made and has a material and adverse impact on the Trustee’s interest in the
Series 2002-1 Pledged Loans and other Series 2002-1 Pledged Assets and the
Master Servicer is not in compliance with such representation or warranty within
ten Business Days after the earlier of the date on which the
 
47

--------------------------------------------------------------------------------


 
Master Servicer has actual kn7owledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Master Servicer by the Deal Agent.
 
References in subsection (a) above to the “Credit Agreement” mean the Five Year
Competitive Advance and Revolving Credit Agreement dated as of November 22, 2004
among Cendant, as borrower, the lenders referred to therein, JPMorgan Chase
Bank, N.A., as administrative agent, Bank of America, N.A., as syndication
agent, The Bank of Nova Scotia, Barclays Bank PLC, Calyon New York Branch and
Citibank, N.A. as co-documentation agents.
 
Section 11.03.   Additional Conditions to Master Servicer Transfer. In addition
to the conditions to the transfer of the Master Servicer function as provided in
Section 5.12(b) of the Agreement, the following conditions must be satisfied
before the transfer will be permitted:
 
(a)   The entity resigning as Master Servicer and the entity becoming Master
Servicer shall deliver to the Trustee and to the Deal Agent a certificate to the
effect that the resignation of the existing Master Servicer and replacement will
not cause a Material Adverse Effect and as of the date of the substitution,
there has been no material adverse change with respect to the servicing business
of the new Master Servicer which will have a Material Adverse Effect (within the
meaning of (d) or (e) of the definition thereof) with respect to it; and
 
(b)   the Performance Guaranty shall have been amended or a new Performance
Guaranty delivered to the Trustee which amendment or new agreement guaranties
the performance of the new Master Servicer on the same terms as the guaranty
which related to the resigning Master Servicer.
 
Section 11.04.   Fair Market Value of Defaulted Loans. For the purpose of
Section 5.5(f) of the Agreement, no Series 2002-1 Pledged Loan or Collateral
related thereto shall be sold to any Seller or Originator unless the cash
proceeds of such sale are at least equal to the fair market value of such Series
2002-1 Pledged Loan. For this purpose, “fair market value” shall mean initially,
an amount equal to 25% of the original sale price of the related Timeshare
Property and, in the event either the Issuer or the applicable Seller or
Originator shall determine that such percentage is not reflective of the fair
market value of the applicable Series 2002-1 Pledged Loan or Collateral related
thereto, the Issuer and the applicable Seller or Originator shall determine the
fair market value of such Series 2002-1 Pledged Loan or Collateral related
thereto, as a percentage of the original sale price of the related Timeshare
Property. Prior to any such determination of a revised fair market value,
written notice of such determination including, in reasonable detail, the
calculation thereof, shall be given by the Master Servicer to each Class Agent.
Any such determination shall be based on the historical inventory cost of the
applicable Seller or Originator consistent with the cost of goods sold.
 
48

--------------------------------------------------------------------------------


ARTICLE XII
MISCELLANEOUS PROVISIONS
 
Section 12.01.   Ratification of Agreement. As supplemented by this Supplement,
the Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this Supplement shall be read, taken and construed as one and
the same instrument.
 
Section 12.02.   Counterparts. This Supplement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
Section 12.03.   Governing Law. THIS SUPPLEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
Section 12.04.   Notices to Deal Agent. All communications and notices hereunder
given to the Deal Agent shall be in writing and shall be deemed to have been
duly given if personally delivered to, or transmitted by overnight courier, or
transmitted by telex or telecopy and confirmed by a mailed writing or where
permitted to be delivered electronically herein, to the e-mail address provided:
 
BANK OF AMERICA, N.A.
Bank of America Corporate Center
100 North Tryon Street, 10th Floor
Charlotte, North Carolina 28255
Attention: Michelle M. Heath
Telephone: (704) 386-7922
Telecopy: (704) 388-0027
(or such other address as may hereafter be furnished to the Issuer, the Trustee
and the Master Servicer).


Section 12.05.   Nonpetition Covenant . Each Noteholder hereby recognizes and
agrees to the provisions of Section 13.15 of the Agreement and specifically
agrees that by accepting a Series 2002-1 Note, it covenants and agrees that it
will not at any time institute against the Issuer or the Depositor, or join in
instituting against the Issuer or the Depositor, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any Debtor Relief Law.
 
Section 12.06.   Satisfaction of Rating Agency Condition. It is agreed by the
parties hereto, that, any action which, under the terms of the Agreement, is
subject to the satisfaction of the Rating Agency Condition, shall also be
subject to the condition that such action shall not be taken unless the Deal
Agent has given its prior written consent to the action.
 
49

--------------------------------------------------------------------------------


Section 12.07.   Amendment to Documents. The Issuer shall not enter into any
amendment to any of the Facility Documents to which it is a party without the
prior written consent of the Majority Facility Investors.
 
Section 12.08.   Rating Agency Review. The Issuer hereby agrees that if the
Issuer elects to maintain the ratings on the Series 2002-1 Notes on and after
the Liquidity Termination Date in 2006, the Issuer shall prior to the Liquidity
Termination Date in 2006 submit the Series 2002-1 Notes for review to each
Rating Agency then maintaining a rating on the Series 2002-1 Notes.
 
50

--------------------------------------------------------------------------------


 



IN WITNESS WHEREOF, the Issuer, the Master Servicer, the Trustee and the
Collateral Agent have caused this Supplement to be duly executed by their
respective officers thereunto duly authorized, all as of the day and year first
above written.





   
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer
     
By:
/s/ Mark A. Johnson_
     
Name: Mark A. Johnson
Title: President






   
CENDANT TIMESHARE RESORT GROUP-
CONSUMER FINANCE, INC.,
as Master Servicer
     
By:
/s/ Mark A. Johnson
     
Name: Mark A. Johnson
Title: President






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee
     
By:
/s/ Amedeo Morreale
     
Name: Amedeo Morreale
Title: Vice President






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
     
By:
/s/ Cheryl Whitehead
     
Name: Cheryl Whitehead
Title: Vice President















[Signature page for Amended and Restated Series 2002-1 Supplement]
 

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF SUPPLEMENTAL GRANT
 
SUPPLEMENTAL GRANT NO. __ OF ADDITIONAL 2002-1 PLEDGED LOANS AND SERIES 2002-1
PLEDGED ASSETS dated as of _______, by and among CENDANT TIMESHARE CONDUIT
RECEIVABLES FUNDING, LLC, a limited liability company formed under the laws of
the State of Delaware, as Issuer, CENDANT TIMESHARE RESORT GROUP-CONSUMER
FINANCE, INC., a Delaware corporation, as Master Servicer, WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as Trustee under the Agreement and the Supplement referred
to below, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as Collateral Agent.
 
WITNESSETH:
 
WHEREAS, the Issuer, the Master Servicer, the Trustee and the Collateral Agent
are parties to the Master Indenture and Servicing Agreement dated as of August
29, 2002 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”); and the Series 2002-1 Supplement thereto dated as of August 29,
2002 (as amended, supplemented or otherwise modified, from time to time, the
“Supplement”);
 
WHEREAS, the Issuer wishes to Grant to the Collateral Agent, for the benefit of
the Trustee for the benefit of the Series 2002-1 Noteholders, all of the
Issuer’s right, title and interest, whether now owned or hereafter acquired, in,
to and under the Pledged Loans and related Pledged Assets designated herein to
be included as Additional 2002-1 Pledged Loans and Series 2002-1 Pledged Assets;
 
NOW, THEREFORE, the Issuer, the Master Servicer, the Trustee and the Collateral
Agent hereby agree as follows:
 
1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Supplement or the Agreement unless otherwise defined
herein.
 
“Addition Cut-Off Date” shall mean, with respect to the Additional 2002-1
Pledged Loans, __________.
 
“Addition Date” shall mean, with respect to the Additional 2002-1 Pledged Loans,
__________.
 
2. Loan Schedule. The Issuer hereby delivers to the Collateral Agent a
certificate which contains a true and complete list of the Additional Series
2002-1 Loans Granted to the Collateral Agent under this Supplemental Grant. The
list of the Additional 2002-1 Pledged Loans contained in the accompanying
certificate is hereby incorporated into and made a part of this Supplemental
Grant and shall become a part of and supplement the Series 2002-1 Loan Schedule.
 
A-1

--------------------------------------------------------------------------------


 
3. Grant of Additional Series 2002-1 Pledged Loans and Series 2002-1 Pledged
Assets.
 
The Issuer hereby Grants to the Collateral Agent, for the benefit of the Trustee
for the benefit of the Series 2002-1 Noteholders, all of the Issuer’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
(i) all Additional 2002-1 Pledged Loans and the related Series 2002-1 Pledged
Assets and all rights of the Issuer relating to such Additional 2002-1 Pledged
Loans and the related Series 2002-1 Pledged Assets under the Pool Purchase
Agreement, the Series 2002-1 Pool Purchase Supplement, the Purchase Agreements
under which the Additional 2002-1 Pledged Loans were sold to the Depositor and
the related Series 2002-1 Purchase Supplements and (ii) all Collections with
respect thereto, (iii) all certificates and instruments if any, from time to
time representing or evidencing any of the foregoing property described in
clauses (i) or (ii), (iv) all present and future claims, demands, causes of and
choses in action in respect of any of the foregoing and all interest, principal,
payments and distributions of any nature or type on any of the foregoing, (v)
all accounts, chattel paper, deposit accounts, documents, general intangibles,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas and other minerals, consisting of, arising from, or
relating to, any of the foregoing; (vi) all proceeds of the foregoing property
described in clauses (i) through (v), any security therefor, and all interest,
dividends, cash, instruments, financial assets and other investment property and
other property from time to time received, receivable or otherwise distributed
in respect of, or in exchange for or on account of the sale, condemnation or
other disposition of, any or all of the then existing Additional 2002-1 Pledged
Loans or the related Series 2002-1 Pledged Assets, and including all payments
under Insurance Policies (whether or not a Seller or an Originator, the
Depositor, the Issuer, the Collateral Agent or the Trustee is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any of the Additional 2002-1 Pledged
Loans or the related Series 2002-1 Pledged Assets; (vi) all proceeds of the
foregoing and (vii) all proceeds of the foregoing (collectively, the “Additional
Series 2002-1 Collateral”).
 
In connection with the foregoing Grant and if necessary, the Issuer agrees to
authorize, record and file one or more financing statements (and continuation
statements or other amendments with respect to such financing statements when
applicable) with respect to the Additional Series 2002-1 Collateral meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect the Grant of the Additional Series 2002-1 Collateral to the
Collateral Agent, and to deliver a file-stamped copy of such financing
statements and continuation statements (or other amendments) or other evidence
of such filing to the Collateral Agent.
 
In connection with the foregoing sale, the Issuer further agrees, on or prior to
the date of this Supplemental Grant, to cause the portions of its computer files
relating to the Additional 2002-1 Pledged Loans Granted on such date to the
Collateral Agent to be clearly and unambiguously marked to indicate that each
such Additional 2002-1 Pledged Loans and the related Series 2002-1 Pledged
Assets have been Granted on such date to the Collateral Agent pursuant to the
Supplement and this Supplemental Grant.
 
A-2

--------------------------------------------------------------------------------


 
4. Acknowledgement by the Collateral Agent and the Trustee. The Collateral Agent
and the Trustee acknowledge the Grant of the Additional Series 2002-1
Collateral, and the Collateral Agent accepts the Additional Series 2002-1
Collateral in trust hereunder in accordance with the provisions hereof and the
Supplement and agrees to perform the duties herein to the end that the interests
of the Series 2002-1 Noteholders may be adequately and effectively protected.
 
The Collateral Agent hereby acknowledges that, prior to or simultaneously with
the execution and delivery of this Supplemental Grant, the Issuer delivered to
the Collateral Agent a certificate listing the Additional 2002-1 Pledged Loans
as described in Section 2 of this Supplemental Grant and such list of Additional
2002-1 Pledged Loans is attached hereto as Schedule 1.
 
5. Representations and Warranties of the Issuer. The Issuer hereby represents
and warrants to the Collateral Agent on the Addition Date that each
representation and warranty to be made by it on such Addition Date pursuant to
the Agreement and the Supplement is true and correct, and that each such
representation and warranty is hereby incorporated herein by reference as though
fully set out in this Supplemental Grant.
 
6. Ratification of the Agreement. The Agreement and the Supplement is hereby
ratified, and all references to the Agreement and the Supplement shall be deemed
from and after the Addition Date to be references to the Agreement and the
Supplement as supplemented and amended by this Supplemental Grant. Except as
expressly amended hereby, all the representations, warranties, terms, covenants
and conditions of the Agreement and the Supplement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or consent to non-compliance
with any term or provision of the Agreement or the Supplement.
 
7. Counterparts. This Supplemental Grant may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
 
8. GOVERNING LAW. THIS SUPPLEMENTAL GRANT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.
 


[The remainder of this page is left blank intentionally.]

 
A-3

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the Issuer, the Master Servicer, the Trustee and the
Collateral Agent have caused this Supplemental Grant to be duly executed by
their respective officers thereunto duly authorized, all as of the day and year
first above written.



   
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer
     
By:
       
Name:
Title:






   
CENDANT TIMESHARE RESORT GROUP-
CONSUMER FINANCE, INC.,
as Master Servicer
     
By:
       
Name:
Title:






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee
     
By:
       
Name:
Title:






   
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
     
By:
       
Name:
Title:




--------------------------------------------------------------------------------


 
EXHIBIT B
FORM OF NOTE


 
THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW
OF ANY STATE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS OR (B) IN A TRANSACTION EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS TO A PERSON (I) WHO THE TRANSFEROR REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”) AND (II) THAT IS AWARE THAT THE RESALE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.
 
THE ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY
ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). EACH HOLDER OF THIS NOTE
AGREES THAT THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
RESTRICTIONS IN THE SERIES 2002-1 SUPPLEMENT WHICH LIMIT TRANSFERS ONLY TO
ANOTHER CLASS AND REQUIRE THAT NO CLASS INCLUDE MORE THAN FOUR PERSONS FOR
PURPOSES OF SECTION 3(C)(1) OF THE INVESTMENT COMPANY ACT UNLESS THE ISSUER HAS
GIVEN ITS EXPRESS WRITTEN CONSENT TO A LARGER NUMBER OF PERSONS AND AFTER ANY
SUCH TRANSFER, THERE WILL BE NO MORE THAN 100 BENEFICIAL OWNERS OF THE NOTES.
FOR SUCH PURPOSES, THE NUMBER OF BENEFICIAL OWNERS OF THE NOTES WILL BE
CALCULATED IN ACCORDANCE WITH SECTION 3(C)(1) OF THE INVESTMENT COMPANY ACT.
 
PRIOR TO PURCHASING ANY INTEREST IN THIS NOTE, PURCHASERS SHOULD CONSULT COUNSEL
WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE
RESTRICTION ON RESALE OR TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE
NOTE UNDER THE SECURITIES ACT, TO QUALIFY THE NOTE UNDER THE SECURITIES LAWS OF
ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY PURCHASER.
 
THE PRINCIPAL AMOUNT OF THIS NOTE WILL BE REDUCED FROM TIME TO TIME BY PRINCIPAL
PAYMENTS ON THIS NOTE. IN ADDITION, THE PRINCIPAL AMOUNT OF THIS NOTE MAY BE
INCREASED SUBJECT TO
 
B-1

--------------------------------------------------------------------------------


 
CERTAIN TERMS AND CONDITIONS SET FORTH IN THE INDENTURE SUPPLEMENT AND THE NOTE
PURCHASE AGREEMENT. ANYONE ACQUIRING THIS NOTE MAY ASCERTAIN THE CURRENT
OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE BY INQUIRY OF THE TRUSTEE. ON THE
DATE OF THIS NOTE, THE TRUSTEE IS WACHOVIA BANK, NATIONAL ASSOCIATION.
 
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF, AND EACH HOLDER OF A
BENEFICIAL INTEREST IN THIS NOTE, COVENANTS AND AGREES THAT IT WILL NOT AT ANY
TIME INSTITUTE AGAINST CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC OR
SIERRA DEPOSIT COMPANY, LLC OR JOIN IN ANY INSTITUTION AGAINST CENDANT TIMESHARE
CONDUIT RECEIVABLES FUNDING, LLC OR SIERRA DEPOSIT COMPANY, LLC OF ANY
BANKRUPTCY PROCEEDINGS UNDER ANY UNITED STATES FEDERAL OR STATE BANKRUPTCY OR
SIMILAR LAW.
 
THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH HOLDER OF A
BENEFICIAL INTEREST IN THIS NOTE, BY THE ACQUISITION OF A BENEFICIAL INTEREST
THEREIN, AGREE TO TREAT THE NOTE AS INDEBTEDNESS OF THE ISSUER FOR APPLICABLE
FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR PURPOSES OF ANY
OTHER TAX IMPOSED ON OR MEASURED BY INCOME.
 
EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE DEEMED TO REPRESENT THAT (I)
IT IS NOT, AND FOR SO LONG AS IT HOLDS THIS NOTE, WILL NOT BE AN EMPLOYEE
BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974 (“ERISA”), AS AMENDED), INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN (AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE),
WHETHER OR NOT THE PLAN IS SUBJECT TO TITLE I OF ERISA), OR SECTION 4975 OF THE
INTERNAL REVENUE CODE (EACH, A “PLAN”), (II) IT HAS NOT USED “PLAN ASSETS” OF
ANY PLAN TO ACQUIRE SUCH NOTE, AND (III) FOR SO LONG AS IT HOLDS SUCH NOTE, IT
WILL NOT ALLOW SUCH NOTE TO CONSTITUTE “PLAN ASSETS” OF ANY PLAN.
 
B-2

--------------------------------------------------------------------------------




REGISTERED  
PRINCIPAL AMOUNT: NOT TO EXCEED $___________


_____________________ CLASS


 
No. R-__
 


 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC
 
LOAN-BACKED VARIABLE FUNDING NOTE, SERIES 2002-1
 
Cendant Timeshare Conduit Receivables Funding, LLC, a Delaware limited liability
company (herein referred to as the “Issuer”), for value received, hereby
promises to pay to _____________________, as agent for the members of the Class
(the “_______________Class”) of which ___________________________ are members,
or its assigns, subject to the following provisions, a principal sum not to
exceed ___________________ DOLLARS ($__________), or such greater or lesser
amount as determined in accordance with the Master Indenture and Servicing
Agreement and the Series 2002-1 Supplement thereto on the stated Maturity Date
(the “Maturity Date”) as set forth in the Series 2002-1 Supplement, as amended
from time to time, and to pay principal at such times in advance thereof as is
provided in the Series 2002-1 Supplement. The Issuer will pay the Notes Interest
on this Note on each Payment Date in accordance with Sections 4.03(b) and 4.06
of the Series 2002-1 Supplement. Principal of and interest on this Note shall be
paid in the manner specified on the reverse hereof.
 
The Series 2002-1 Notes are nonrecourse obligations of the Issuer payable only
from and to the extent of the Series 2002-1 Collateral. The Holders of the Notes
shall have recourse to the Issuer only to the extent of the Series 2002-1
Collateral, and to the extent such Series 2002-1 Collateral is not sufficient to
pay the Series 2002-1 Notes and the interest thereon in full and all other
obligations of the Issuer under the Series 2002-1 Supplement and the other
Series 2002-1 Documents, the Holders of the Series 2002-1 Notes and holders of
other obligations payable from the Series 2002-1 Collateral shall have no rights
in any other assets which the Issuer may have including, but not limited to any
assets of the Issuer which may be Granted to secure other obligations.
 
Principal of and interest on this Note are payable in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.
 
Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.
 
B-3

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.
 

   
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC,
as Issuer
 
     
By:
       
Name:
Title:



Date: November __, 2005
 


 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Notes designated above and referred to in the
within-mentioned Master Indenture and Servicing Agreement and Series 2002-1
Supplement to the Master Indenture and Servicing Agreement.
 





   
WACHOVIA BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee
 
     
By:
       
Name:
Title:



 
Date: November __, 2005
 
B-4

--------------------------------------------------------------------------------




[REVERSE OF NOTE]

 
This duly authorized Note of the Issuer, designated as its Loan-Backed Variable
Funding Note, Series 2002-1 (herein called the “Note”), is issued under the
Master Indenture and Servicing Agreement dated as of August 29, 2002, as amended
and restated as of November 14, 2005 (as amended from time to time, the “Master
Indenture”) and the Series 2002-1 Supplement thereto, dated as of August 29,
2002, as amended and restated as of November 14, 2005 (as amended from time to
time, the “Series 2002-1 Supplement,” and together with the Master Indenture,
the “Indenture”), each by and among the Issuer, Cendant Timeshare Resort
Group-Consumer Finance, Inc. as master servicer (the “Master Servicer”), and
Wachovia Bank, National Association as trustee and as collateral agent (the
“Trustee” and the “Collateral Agent,” respectively). This Note is one of a duly
authorized series of Variable Funding Notes of the Issuer designated as its
Loan-Backed Variable Funding Notes Series 2002-1 (the “Series 2002-1 Notes”),
which have in the aggregate a maximum principal amount not to exceed the
Facility Limit as such amount may be reduced or increased from time to time in
accordance with the Series 2002-1 Supplement and the Note Purchase Agreement.
This Note is delivered to and registered in the name of
_______________________________. Interest on each Note will be calculated in
accordance with the terms of the Series 2002-1 Supplement. Within the Series
2002-1 Notes, _______________________ Class Note may bear interest calculated at
a rate different than another Class Note issued to other Holders of Notes. The
respective rights and obligations of the Issuer, the Master Servicer, the
Trustee, the Collateral Agent and the Holders of the Notes are set forth in the
Indenture. This Note is subject to all terms of the Indenture. All terms used in
this Note that are not defined herein shall have the meanings assigned to them
in or pursuant to the Indenture, as supplemented or amended.
 
Payments of interest on and principal of this Note when due and payable shall be
made (i) by wire transfer in immediately available funds to a United States
dollar account specified by the Holder and included in the Note Register in
accordance with wire transfer instructions received by any Paying Agent on or
before the Record Date applicable to such Payment Date, (as defined in the Note
Purchase Agreement), (ii) if no wire transfer instructions are received by a
Paying Agent, payment shall be by a United States dollar check drawn on a United
States bank and delivered by first-class mail, postage prepaid. Any reduction in
the principal amount of this Note effected by any payments made on any Payment
Date shall be binding upon all future Holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted hereon.
 
As provided in the Series 2002-1 Supplement, the principal of this Note will be
due and payable in full on the Maturity Date.
 
The principal amount of this Note outstanding may be increased from time to time
in accordance with the terms of Section 4.07 of the Series 2002-1 Supplement and
the terms of the Note Purchase Agreement but not to exceed the amount stated
above.
 
As provided in the Indenture and subject to certain restrictions and limitations
set
 
B-5

--------------------------------------------------------------------------------


 
forth therein, the transfer of this Note may be registered on the Note Register
upon surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee or the Note Registrar duly executed by, the Holder hereof or such
Person’s attorney-in-fact duly authorized in writing, and such other documents
as the Trustee or the Note Registrar may reasonably require, and thereupon one
or more new Notes of the same Series and Class of authorized denominations and
in the same aggregate principal amount will be issued to the designated
transferee or tranferees. No service charge will be charged for any registration
of transfer or exchange of this Note, but the Issuer or the Trustee or the Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.
 
Each Noteholder by acceptance of a Note covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Collateral Agent or the Trustee on the Notes or under the Indenture
or any certificate or other writing delivered in connection therewith, against
(i) the Trustee in its individual capacity, (ii) the Collateral Agent in its
individual capacity, (iii) any owner of a beneficial interest in the Issuer or
(iv) any partner, owner, beneficiary, agent, officer, director or employee of
the Trustee or the Collateral Agent in its individual capacity, any holder of a
beneficial interest in the Issuer or the Trustee or of any successor or assign
of the Trustee or the Collateral Agent in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.
 
Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Collateral Agent, the Trustee, the Paying Agent, the Transfer Agent
and the Note Registrar and any agent of the foregoing shall treat the Person in
whose name this Note (as of the day of determination or as of such other date as
may be specified in the Indenture) is registered as the owner hereof for all
purposes, whether or not this Note be overdue, and neither the Issuer, the
Collateral Agent, the Trustee, the Paying Agent, the Transfer Agent and Note
Registrar nor any such agent of the foregoing shall be affected by notice to the
contrary.
 
The Indenture permits certain amendments without the consent of any Noteholders
but with the satisfaction of the Rating Agency Condition. In addition, the
Issuer, the Trustee, the Collateral Agent and the Master Servicer may enter into
amendments which modify the rights and obligations of the Issuer or the rights
of the Holders of the Notes under the Indenture at any time with the consent of
the Majority Holders of each affected Series. Also, if an Event of Default has
occurred for a Series, the Holders of 66 ⅔% of the Aggregate Principal Amount of
Notes of that Series may waive the Event of Default under the Indenture and its
consequences. Any such consent or waiver by the Holder of this Note shall be
conclusive and binding upon such Holder and upon all future Holders of this Note
and of any Note issued upon the registration of transfer hereof or in exchange
hereof or in lieu hereof whether or not notation of such consent or waiver is
made upon this Note.
 
The term “Issuer” as used in this Note includes any successor to the Issuer
under
 
B-6

--------------------------------------------------------------------------------


 
the Indenture.
 
The Notes are issuable only in registered form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.
 
This Note and the Indenture shall be governed by and construed in accordance
with the laws of the State of New York and the obligations, rights and remedies
of the parties hereunder shall be determined in accordance with such laws.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay to the extent of amounts available from the Series
2002-1 Collateral, the principal of and the interest on this Note at the times,
place, and rate, and in the coin or currency herein prescribed.
 
Anything herein to the contrary notwithstanding, except as expressly provided in
the Facility Documents, neither the owner of a beneficial interest in the
Issuer, nor any of its partners, beneficiaries, agents, officers, directors,
employees or successors or assigns shall be personally liable for, nor shall
recourse be had to any of them for, the payment of principal of or interest on,
or performance of, or omission to perform, any of the covenants, obligations or
indemnifications contained in this Note or the Indenture. The Holder of this
Note by the acceptance hereof agrees that, except as expressly provided in the
Facility Documents, the Holder shall have no claim against any of the foregoing
for any deficiency, loss or claim therefrom; provided, however, that nothing
contained herein shall be taken to prevent recourse to, and enforcement against,
the Series 2002-1 Collateral.
 
 
B-7

--------------------------------------------------------------------------------




ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
 
_____________________________
 


 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
 
____________________________
(name and address of assignee)
 


 
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints attorney, to transfer said Note on the books kept for registration
thereof, with full power of substitution in the premises.
 
Dated:_________________________ ____________________________________* 
 
Signature Guaranteed:
 



--------------------------------------------------------------------------------

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.


B-8

--------------------------------------------------------------------------------




 
SCHEDULE OF NOTE INCREASES
 
AND PAYMENTS OF PRINCIPAL
 


 
 
Date
Note Principal
Increase or Decrease
Balance After
Increase or Decrease
Note
Made By
                                                                               
                       



B-9

--------------------------------------------------------------------------------



EXHIBIT C


Note R-25:


Registered to:


BANK OF AMERICA, N.A., as agent for the members of the Class of which YC SUSI
Trust and Bank of America, N.A are members


Principal Amount on [___________], 2005: $[__________]


Maximum Principal Amount: $125,000,000


Account for payments: Deutsche Bank, New York
ABA #: 021 001 033
For the Account of BTCO as Depository for RCC
Account: 00 384 710
Ref: Receivables Capital - Sierra Receivables
Attn: Stacy Coulon






Note R-26:


Registered to:


CREDIT SUISSE, NEW YORK BRANCH, as agent for the members of the Class of which
Alpine Securitization Corp. and Credit Suisse, New York Branch are members


Principal Amount on [__________], 2005: $[________]


Maximum Principal Amount: $100,000,000


Payment Instructions:  Accounts for Payments: Bank of New York
ABA Number: 021-000-018
Account Number: 890-038-7025
Attention: M. Townsend
Reference: Sierra


C-1

--------------------------------------------------------------------------------


 


Note R-27:


Registered to:


THE BANK OF NOVA SCOTIA, as agent for the members of the Class of which Liberty
Street Funding Corp. and The Bank of Nova Scotia are members,


Principal Amount on [__________], 2005: $[_________]


Maximum Principal Amount: $75,000,000


Payment Instructions:  Liberty Street Funding Corp. (Sierra Funding)
ABA #: 026002532
Account Number: 215813
Attention: Vilma Pindling






Note R-28:


Registered to:


JPMORGAN CHASE BANK, N.A., as agent for the members of the Class of which
Jupiter Securitization Corporation and JPMorgan Chase Bank, N.A. are members


Principal Amount on [__________], 2005: $[_________]


Maximum Principal Amount: $100,000,000


Payment Instructions:  [__________________]




C-2

--------------------------------------------------------------------------------


 
Note R-29:


Registered to:


CALYON, NEW YORK BRANCH, as agent for the members of the Class of which Atlantic
Asset Securitization Corp. and Calyon, New York Branch are members


Principal Amount on [______________], 2005: $[__________]


Maximum Principal Amount: $75,000,000


Payment Instructions:  Account for payments:
Calyon, New York Branch
ABA: 026008073
For Account #: 01-50576-0001-00
Account Name: La Fayette Asset Securitization LLC
Attention: Florence Reyes
Reference: Sierra Funding Facility








Note R-30:


Registered to:


DEUTSCHE BANK AG, NEW YORK BRANCH, as agent for the members of the Class of
which Saratoga Funding Corp., LLC and Deutsche Bank AG, New York Branch are
members


Principal Amount on [__________], 2005: $[_________]


Maximum Principal Amount: $100,000,000


Payment Instructions:  Deutsche Bank, NY
ABA #: 026003780
Account Number: 10-581587-0008
Account Name: Saratoga Funding Corp.
Attention: Siegfried Radar Ph: 212-474-7737
Reference: Sierra 2002-1




C-3

--------------------------------------------------------------------------------


 


Note R-31:


Registered to:


THE ROYAL BANK OF SCOTLAND, as agent for the members of the Class of which
Cortina Funding, Inc. is the member


Principal Amount on [___________], 2005: $[__________]


Maximum Principal Amount: $75,000,000


Payment Instructions:  Account for payments:
J.P. Morgan Chase Bank
Clearing Code: CHASUS33
Account of: RBS (RBOSGB2L)
Account No.: CORFUN USDC
Ref: Favour - Cortina Funding Inc.




Note R-32:


Registered to:


THE BANK OF TOKYO-MITSUBISHI, LTD., as agent for the members of the Class of
which Victory Receivables Corporation is the member


Principal Amount on [______________], 2005: $___________


Maximum Principal Amount: $75,000,000


Account for payments:  Deutsche Bank Trust Company Americas
ABA: 021-001-033
Account Number: 01419647
Ref: Victory Receivables/Cendant Timeshare
Attn: Kristy Yee


C-4

--------------------------------------------------------------------------------


 
Note R-33:


Registered to:


CITICORP NORTH AMERICA, INC., as agent for the members of the Class of which
Ciesco LLC and Citibank, N.A. are members


Principal Amount on [____________], 2005: $___________


Maximum Principal Amount: $75,000,000


 
Account for payments:  
 
ABA: 021-000-089
For Account #: 40636636
Account Name: CIESCO Redemption Account
Attention: Robert Kohl
Reference: CIESCO






C-5

--------------------------------------------------------------------------------


 
EXHIBIT D


Form of Monthly Servicer Report


[To Be Inserted.]


D-1

--------------------------------------------------------------------------------


 
EXHIBIT E




[RESERVED]




 
E-1

--------------------------------------------------------------------------------


 
EXHIBIT G
 


 
FORM OF NOTEHOLDER’S LETTER
[Date]
 
Cendant Timeshare Conduit Receivables Funding, LLC,
as Issuer
 
Wachovia Bank, National Association
 
as Trustee
 

 
Re:
Cendant Timeshare Conduit Receivables Funding, LLC

 
Loan-Backed Variable Funding Notes, Series 2002-1
 
Ladies and Gentlemen:
 
1. This letter applies to the above-referenced Loan-Backed Variable Funding
Notes (the “Notes”) which are described in a Series 2002-1 Supplement, dated as
of August 29, 2002, as amended from time to time (the “Indenture Supplement”)
among Cendant Timeshare Conduit Receivables Funding, LLC (the “Issuer”), Cendant
Timeshare Resort Group--Consumer Finance, Inc., as Master Servicer (the “Master
Servicer”) and Wachovia Bank, National Association, as Trustee (the “Trustee”)
and as Collateral Agent. Capitalized terms not defined herein shall have the
meaning assigned to them in the Indenture Supplement.
 
2. This letter is delivered to you [in connection with the delivery of the
Fourth Amendment to the Indenture Supplement] [in connection with the proposed
acquisition of a Note by the Class described below] and for purposes of
monitoring compliance with the restrictions set forth in subsection 4.11(b) of
the Series 2002-1 Supplement, and, specifically, for purposes of allowing the
Issuer to determine that, at all times the outstanding securities (other than
short-term paper) of the Issuer are beneficially owned by not more than 100
persons calculated in accordance with Section 3(c)(1) of the Investment Company
Act.
 
3. We hereby acknowledge, represent and agree with the Issuer [and if this
letter is delivered in connection with the transfer of a Note to us, with the
Class which is transferring the Note to us] all of the provisions set forth in
subsection 4.11(c) of the Indenture Supplement.
 
4. In addition, we hereby specifically make the following representations and
warranties.
 
A. We understand that the Issuer is not registered as an investment company
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”), but that the Issuer has an exception from registration as such by virtue
of Section 3(c)(1) of the Investment Company Act, which in general excludes from
the definition of an investment company any issuer whose outstanding securities
(other than
 
G-1

--------------------------------------------------------------------------------

 
 
short-term paper) are beneficially owned by not more than 100 persons and which
has not made and does not propose to make a public offering of its securities.
 
B. This letter is delivered by the Class Agent on behalf of the Class name below
and with respect to a single Note issued to that Class and registered in the
name of the Class Agent.
 
C. On the basis of certifications provided by each member of the Class for which
the undersigned serves as Class Agent, the members of the Class do not
constitute more than ___ persons for purposes of Section 3(c)(1) of the
Investment Company Act. If the number of persons stated in the prior sentence
exceeds four, the Issuer has given its express written consent to such larger
number.
 
5. This letter shall be for the benefit of the Issuer. We recognize that such
parties will rely upon the truth and accuracy of the representations and
agreements set forth in this letter.
 
This letter and the representations and warranties contained herein are being
delivered as of _____________.
 




Class to which this Noteholder’s Letter Relates:




_______________________________________
[Name of Class Agent],
as Class Agent for the Class of which the entities listed in the Certificate of
Class Member are the only members






By:_______________________________________      
Name:
Title:
 


 
[Form of certificate to be provided by the members of the Class]


Certificate of Class Member




____________________, [the “Member”], as a member of the _____________ Class,
hereby certifies that it constitutes not more than ____ person[s] for purposes
of Section 3(c)(1) of the Investment Company Act.


G-2

--------------------------------------------------------------------------------


 
In connection with the forgoing statement, the Member hereby states that:


It understands that the Issuer will not register as an investment company under
the U.S. Investment Company Act of 1940, as amended (the "1940 Act"), nor will
it make a public offering of its securities within the United States. It
understands that the Issuer intends to comply with Section 3(c)(1) of the 1940
Act, and, accordingly, the number of investors will be limited to no more than
100 beneficial owners within the meaning of the 1940 Act.


In making the certification set forth in the first paragraph above, the Member:



 
(a)
Certifies that either (A) (i) it was not formed and is not operated for the
purpose of investing in the Issuer, (ii) it does not invest more than 40% of its
total assets in the Issuer, (iii) each of the Member’s beneficial owners
participates in investments made by the Member pro rata in accordance with its
interest in the Member and, accordingly, its beneficial owners cannot opt in or
out of investments made by the Member or decide the amount of their
participation, and (iv) its beneficial owners did not and will not contribute
additional capital (other than previously committed capital) for the purpose of
purchasing the Notes or (B) the Member is unable to make all of the
representations contained in the preceding provision (A) and has, therefore,
calculated the number of the Member's beneficial owners for purposes of the 1940
Act and has determined that number to be as stated in paragraph (c) below.




 
(b)
Certifies that either (A) it is not a registered investment company, or a
company that is excluded from the definition of investment company solely by
reason of the provisions of either Section 3(c)(1) or Section 3(c)(7) or Section
7(d) of the 1940 Act or (B) the Member is unable to make all of the
representations contained in the preceding provision (A) and has, therefore,
calculated the number of the Member's beneficial owners for purposes of the 1940
Act and has determined that number to be stated as in paragraph (c) below.




(c)  
The number of beneficial owners of the Member is not more than _________.



This certification is being delivered as of ____________.






By: _______________________________ 
Name:


G-3

--------------------------------------------------------------------------------




 
 
